Recommendations for Administrators of
Prisons, Jails, and Community
Confinement Facilities for
Adapting the U.S. Department of
Justice’s A National Protocol for Sexual
Assault Medical Forensic Examinations,
Adults/Adolescents

U.S. Department of Justice
Office on Violence Against Women

August 2013

TABLE OF CONTENTS
Acknowledgements....................................................................................................... 3
Recommendations at a Glance for Administrators of Prisons, Jails, and
Community Confinement Facilities ............................................................................. 5
Introduction to the Guide ........................................................................................... 12
1. Purpose and Scope .......................................................................................................... 12
2. Limitations in Scope ......................................................................................................... 13
3. Background ...................................................................................................................... 14
4. Organization ..................................................................................................................... 15
5. Explanation of Terms ....................................................................................................... 16

I. A Primer on Corrections-Based Sexual Assault.................................................... 21
1. Dynamics ......................................................................................................................... 21
2. Prevalence and Incidence ............................................................................................... 22
3. Reporting: Too Many Risks, Not Enough Benefits? .......................................................... 23
4. Who is Most At Risk? ....................................................................................................... 26
5. Potential Repercussions................................................................................................... 26

II. Overview of the Sexual Assault Medical Forensic Examination for Victims in
Correctional Facilities ................................................................................................. 30
1. Elements of an Immediate Response to Sexual Assault ................................................... 30
2. Core Responders ............................................................................................................. 30
3. Activating a Coordinated Response and Conducting an Examination .............................. 31
4. A Protocol for Immediate Response and the Examination Process .................................. 32
5. Usefulness of a Correctional Protocol .............................................................................. 33
6. Collaboration in Protocol Development and Implementation............................................. 33

III. Recommendations ................................................................................................. 35
1. Recommendations for Victim-Centered Care.................................................................... 35
2. Recommendations for Promoting a Coordinated Team Approach .................................... 46

Appendix A. Bibliography .......................................................................................... 51
Appendix B. Issues and Recommendations for Lockups ....................................... 54
Appendix C. Issues and Recommendations for Juvenile Detention Facilities ...... 56
Appendix D. Possible Roles of Core Responders .................................................... 58
Appendix E. An Assessment Tool for Corrections Administrators
Drafting/Revising Protocols for an Immediate Response to Sexual Assault ......... 64

2

Acknowledgements
The Office on Violence Against Women is grateful to all of the individuals involved in this project for their
dedication to ensuring that those who suffer sexual assault while incarcerated are afforded the same care
and attention as those who are assaulted in the community. Special thanks to the Federal Bureau of
Prisons, Vera Institute of Justice, Kristin Littel, and the work group participants for their time, energy, and
contributions.

Work Group Participants
Waseem Ahmed
Dallas County Jail, Texas
Don Bird
Pitkin County Jail, Colorado
Charma Blount
Texas Department of Criminal Justice
Antonio Booker
Johnson County Department of Corrections,
Kansas
Lorie Brisbin
National Institute of Corrections
Jane Browning
International Community Corrections
Association
Margaret Chiara
National Prison Rape Elimination Commission
Rick Clukey
Penobscot County Sheriff’s Office, Maine
Liz Curtin
Community Resources for Justice
Kim Day
International Association of Forensic Nurses
Jim Dennis
Correctional Center of Northwest Ohio
Jennifer Feicht
Pennsylvania Coalition Against Rape
Cari Gerlicher
Minnesota Department of Corrections
Debra Herndon
California Department of Corrections and
Rehabilitation

Gary Junker
Federal Correctional Complex Butner, North
Carolina
Linda McFarlane
Just Detention International
Suzy Malagari
Montgomery County Correctional Facility,
Maryland
Shannon May
Just Detention International
Chuck Medley
Macomb County Jail, Michigan
Mark McCorkle
Los Angeles County Sheriff’s Office, California
Denise Robinson
Alvis House, Ohio
James Shannon
Montgomery County Department of Correction and
Rehabilitation, Pre-Release Center, Maryland
Lynne Sharp
Texas Department of Criminal Justice
Jennifer Trovillion
U.S. Department of Justice, Office of Justice
Programs
Therese Wagner
Maricopa County Adult Probation, Arizona
Jaime Yarussi
Project on Addressing Prison
Rape, The Washington College of Law

Additional Individuals Interviewed
Beth Barnhill
Iowa Coalition Against Sexual Assault
Barbara Broderick
Maricopa County Adult Probation Department,
Arizona
Kristin Brown
Federal Bureau of Prisons
Amanda Choi
U.S. Marshals Service
Sarah Draper
Georgia Department of Corrections

Sheri Floyd
Iowa Coalition Against Sexual Assault
Cat Fribley
Iowa Coalition Against Sexual Assault
Betsy Gillespie
Johnson County Department of Corrections,
Kansas
Charles Gruber
Retired Police Chief, Policing Consultant
Steven G. Jett
Southwest Idaho Juvenile Detention Center

3

Juan Lopez
Glendale Police Department, California
Marty Ordinans
Wisconsin Department of Corrections
Edith Pickens
U.S. Marshals Service
Sara Revelle
Federal Correctional Center Butner, North
Carolina
David W. Roush
Juvenile Justice Associates
Dana Shoenberg
Center for Children’s Law and Policy
Jeff Shorba
Minnesota Judicial Branch

Mark Soler
Center for Children’s Law and Policy
Jason Szanyi
Center for Children’s Law and Policy
Cathy Jo Veroni
Talbert House, Ohio
Jerry Vroegh
Federal Bureau of Prisons
Mike Weaver
American College of Emergency Physicians
Shane Wylie
Montgomery County Correctional Facility,
Maryland

Office on Violence Against Women
Kim Galvan
Kathrina Peterson
Marnie Shiels

Vera Institute of Justice
Tara Graham
Allison Hastings

Consultant
Kristin Littel

4

Recommendations at a Glance for Administrators of
Prisons, Jails, and Community Confinement Facilities
(See the Introduction to the Guide for more background information and more explanation of terms used
in Recommendations at a Glance.)
This guide is designed to assist administrators of prisons, jails, and community confinement
facilities in drafting or revising protocols for an immediate response to reports of sexual assault.
Sexual assault is a persistent problem in correctional environments with life-altering consequences for
1
victims as well as for the integrity of correctional institutions and the fundamental principles of justice.
2
The U.S. Department of Justice’s National Standards to Prevent, Detect, and Respond to Prison Rape
set minimum requirements for correctional facilities to increase their overall capacity to address the
problem of sexual assault. This guide is intended to help these facilities comply with the Prison Rape
Elimination Act (PREA) standards, which require correctional agencies to (1) follow a uniform evidence
3
protocol when responding to sexual assault, which as appropriate is based on the U.S. Department of
4
Justice’s A National Protocol for Sexual Assault Medical Forensic Examinations: Adults/Adolescents, 2d.
(referred to in this guide as the National Protocol), and (2) coordinate responses to sexual assault among
5
involved professionals. In acknowledgement that professionals outside of the correctional field may also
be reading this guide, it includes some explanation of basic corrections terms, issues, and activities. Note
that beyond the stipulations of the Department of Justice’s PREA standards, the recommendations in this
guide are not meant to supersede or invalidate previously established institutional protocols, policies, or
practices that address the immediate response to sexual assault in correctional settings.
Recommendations at a Glance highlights the key recommendations offered in this guide for customizing
the National Protocol to address sexual assault occurring in correctional facilities (often referred to in this
guide as corrections-based sexual assault). It is not meant to be a stand-alone checklist for drafting or
revising facility protocols on an immediate response to sexual assault. Rather, the full guide should be
read to understand the complex issues surrounding this crime and to utilize the comprehensive
recommendations in Section III to assist in policy development. The guide should be used in conjunction
with the National Protocol, as together they offer best practices for an immediate response to sexual
assault in correctional settings. As explained in Section II of the guide, elements of an immediate
6
response to sexual assault can include:
 Protection for victims from threats of imminent harm;
 Provision of medical care for victims (for acute injuries and health concerns related to the assault
such as risk of HIV/AIDS, sexually transmitted infections, and pregnancy);
 Collection of forensic evidence from victims, which may aid investigations;
 Preliminary documentation and investigation (which may lead to criminal charges against suspects,
prosecution, and conviction, as well as administrative findings of sexual assault, a formal disciplinary
process, and/or disciplinary sanctions); and
 Support, crisis counseling, information, and referrals for victims (and their families as applicable), as
well as advocacy to ensure victims receive appropriate assistance.
A sexual assault medical forensic examination (referred to in this guide as the medical forensic
examination or examination) addresses victims’ health care needs related to the assault and the
7
collection of forensic evidence. The process of facilitating this examination for victims housed in
correctional facilities (referred to in this guide as the examination process) can involve all the elements of
1

National Prison Rape Elimination Commission, Standards for the Prevention, Detection, Response, and Monitoring of Sexual
Abuse in Adult Prisons and Jails (2009), p.iii.
2
National Standards to Prevent, Detect, and Respond to Prison Rape, Final Rule, 77 Fed. Reg. 37106-37232 (June 20, 2012) (to be
codified at 28 C.F.R. §115).
3
28 C.F.R. §§ 115.21, 115.121, 115.221, and 115.321.
4
Office on Violence Against Women, A National Protocol for Sexual Assault Medical Forensic Examinations, Adults/Adolescents,
2d., Washington, D.C.: U.S. Department of Justice (2013).
5
28 C.F.R. §§ 115.65, 115.165, 115.265, and 115.365.
6
Bullets adapted from Office on Violence Against Women, A National Protocol (2013), p.12.
7
Adapted from Office on Violence Against Women, A National Protocol (2013), p.17.

5

an immediate response. Hence, the guide discusses an immediate response to corrections-based sexual
assault. Note that while it focuses on response to recent sexual assault, the guide recognizes and
speaks to the fact that it is not uncommon for victims to delay reporting for days, weeks, months, and
8
even years after an assault has occurred.
The National Protocol provides guidelines for jurisdictions on responding to the immediate needs of
sexual assault victims in a way that is sensitive and promotes offender accountability. It offers
recommendations on overarching issues such as coordination, victim-centered care (including issues
commonly faced by victims from special populations), informed consent, confidentiality, reporting to law
enforcement, and payment for the medical forensic examination under the Violence Against Women Act
(VAWA). It also provides specific process and procedural recommendations regarding operational issues
and the examination process. The National Protocol does not provide guidance on customizing protocols
for institutional settings. Correctional protocols should draw from the existing best practices as outlined in
the National Protocol, but should also be tailored to the unique circumstances of correctional
environments as described in this guide.

Recommendation Highlights
(See Section III for the comprehensive recommendations.)
The recommendations in this guide customize the National Protocol to address corrections-based sexual
assault, specifically around (1) the provision of victim-centered care (interventions provided in a timely
manner that are systemically and deliberately focused on the physical, mental, and emotional needs of
9
each victim) and (2) a coordinated team approach to response. Note that in this section and in the
guide, a victim-centered care recommendation is denoted with a “V,” while a coordination
recommendation is denoted with a “C”. For recommendations that apply to specific confinement settings,
the setting is highlighted. Where there are variations in a recommendation for different confinement
settings, those variations are noted in Section III. Refer to the National Protocol for guidance on other
aspects of the examination process, as only areas presenting unique challenges in confinement settings
are covered in this guide.
Note that for the purposes of this guide:
 This guide primarily refers to prisons and jails, as well as community confinement. Appendix B
provides an overview of some of the potential issues for lockups.
 Community confinement refers to community-based, court-mandated residential programs where
residents stay overnight.
 This guide does not address the examination process for youth confined in juvenile detention
facilities. Appendix C discusses some issues specific to this setting.
 Correctional “environments,” “facilities,” “institutions,” and “confinement settings” are used as
umbrella terms to encompass prisons, jails, and community confinement facilities. Specific settings
are referenced as needed. Administrators of these facilities are referred to as “corrections
administrators,” unless there is a need to be more specific regarding their setting.

Recommendations for Victim-Centered Care
V1. Ensure that victims in correctional facilities have access to a full range of specialized services
they may need in the aftermath of a report of sexual assault.

8

The definition of a recent sexual assault is usually based on jurisdictional policies regarding a standard cut-off time to collect
evidence on victims’ bodies and clothing, using the jurisdiction’s designated evidence collection kit. Most jurisdictions allow some
flexibility in cut-off times, given that it is conceivable under some circumstances that evidence may still be available even after the
cut-off time. Delayed reporting of a sexual assault thus refers to reports made after the jurisdiction’s cut-off time.
9
When responders coordinate their immediate response to reports of sexual assault, it can afford victims protection, access to
immediate care, and help to minimize trauma, while simultaneously facilitating an investigation. In correctional facilities, not only do
responding corrections staff need to coordinate their actions, they also need to work in a coordinated manner with responders
external to the facility.

6

V2. Maximize victim safety.
 In cases of sexual assault by perpetrators housed in the correctional facility, immediately separate
victims and perpetrators.
 If victims report staff sexual misconduct and name their perpetrators, those perpetrators should not
be involved in any aspect of the facility’s response.
 Following an examination, continue to keep victims separated from their perpetrators, whether the
10
perpetrators are corrections staff or other individuals housed in the facility.
V3. Balance victims’ needs with the safety and security needs of the correctional facility.
 Protect victims without taking measures that they may perceive as punitive, to the extent possible.
11
 Consider ways for victims to seek protection and services as confidentially as possible.
12
 Strictly limit who within the correctional facility needs to know about a report of sexual assault.
V4. Offer victims privacy at the correctional facility, to the extent possible, in the aftermath of a
report of sexual assault.
 Exercise discretion in ways appropriate to the confinement setting to avoid the victims’
embarrassment of being identified by others in the correctional facility as a victim, and to increase
their safety and comfort in seeking help.
 Consider the extent of victim information that each responder requires to appropriately intervene.
13
Avoid sharing victim information unless it is critical to response.
 Ensure that the area where community-based victim advocates talk to victims is as private as
possible, and safe for both advocates and victims.
V5. Make every reasonable effort to include community-based sexual assault victim advocates in
14
an immediate response to victims in confinement settings.
 Identify local community-based victim advocacy programs (often referred to as rape crisis centers).
 Facilitate discussions between corrections staff and representatives of the community-based victim
advocacy program on how to provide advocacy services to sexual assault victims housed in the
15
correctional facility.
 Facilitate cross-training for corrections staff and victim advocates.
 Delineate the relationship between the correctional facility and community-based victim advocacy
program in a memorandum of understanding (MOU).
V6. Train at least one staff person (either security or non-security) in the correctional facility to
serve as an internal victim resource specialist to provide general information and guidance to
victims during the immediate response and beyond.
 Clarify this position’s role in the correctional facility.
 Recognize that the internal victim resource specialist is not intended to be a substitute for a
community-based victim advocate.
 Decide who within the correctional facility is eligible to fill this position.
V7. Ensure that victims have access to sexual assault forensic examiners to perform the medical
16
forensic examination.
 When possible, consider utilizing independent forensic examiners, i.e., those not employed by the
correctional facility or under contract with the correctional agency.
 Identify local or regional forensic examiners/forensic examiner programs.
 Facilitate dialogue among corrections staff, forensic examiners, and other examination site staff as
applicable on how to coordinate the examination.
10

28 C.F.R. §§ 115.67, 115.167, 115.267 and 115.367.
28 C.F.R. §§ 115.51, 115.151, 115.251, and 115.351.
12
28 C.F.R. §§ 115.61, 115.161, 115.261, and 115.361.
13
28 C.F.R. §§ 115.81 and 115.381.
14
28 C.F.R. §§ 115.21, 115.121, 115.221, 115.321, 115.53, 115.253, and 115.353.
15
28 C.F.R. §§ 115.53, 115.253, and 115.353.
16
28 C.F.R. §§ 115.21, 115.121, 115.221, and 115.321.
11

7




Facilitate cross-training for corrections staff and sexual assault forensic examiners and other
examination site staff.
Delineate the relationship between the correctional facility and the forensic examiner/examination site
in a written MOU.
17

V8. Offer a medical forensic examination to sexual assault victims when appropriate.
 Recognize that this examination addresses the full spectrum of sexual assault, not only attempted
and/or completed sexual penetration.
 Understand that this examination in its entirety speaks to victims’ medical and evidentiary needs.
 Recognize that one of the primary reasons victims seek help is concern about their physical health.
 To determine whether this examination is appropriate in a specific case, consider: the victim’s health
needs and concerns; the jurisdiction-accepted timeframe for evidence collection (e.g., as per policies
for use of the jurisdiction’s sexual assault evidence collection kit); and the specific circumstances of
18
the assault.
 If there is a question of whether evidence might exist, err on the side of caution and refer victims for
this examination.
19
 The victim shall not assume the financial cost related to evidence collection.
 When this examination is deemed appropriate, the victim must have the option of having the
20
examination even if they are undecided about cooperating with a criminal investigation.
21
 Never force a victim to undergo this examination.
 In instances when this examination is not conducted, discuss with victims their needs and options and
help them access services they want, to the extent possible, as per facility policies and as appropriate
to the circumstances of the case.
V9. If, for security purposes, victims from prisons and jails must be shackled or otherwise
restrained, ensure the level of shackling/restraint correlates with their security status. However,
shackle or restrain only if necessary for security.
22

V10. Facilitate victims’ access to their personal support persons, if requested.
 Be aware that when and how victims are able to access personal support persons can differ based on
the type of correctional setting.
V11. Devise correctional facility practices that address, to the extent possible, victims’ concerns
23
related to reporting.
 Educate all corrections staff, external agencies and professionals who interact with individuals
housed in the correctional facility, and other relevant entities (e.g., employers of residents in
24
community confinement settings) of the facility’s zero tolerance policy towards sexual assault.
25
 Upon intake to the correctional facility, provide individuals with information about sexual assault.
 Make accommodations as needed to ensure access to this information for all individuals housed in
the facility, including those who have limited English proficiency, are low literate or illiterate, are deaf,
26
or have a disability that might impact their vision or ability to process information.
17

28 C.F.R. §§ 115.21, 115.121, 115.221, and 115.321.
See Office on Violence Against Women, A National Protocol (2013), pp.71-71, for more information on these kits. See Office on
Violence Against Women, A National Protocol (2013), pp.73-74, for more on timing considerations for collecting evidence.
19
See Office on Violence Against Women, A National Protocol (2013), p.55 and 28 C.F.R. §§ 115.21, 115.121, 115.221 and
115.321.
20
The Department of Justice’s PREA standards indicate that the victim can receive emergency medical care without having to name
the abuser. See 28 C.F.R. §§ 115.82, 115.182, 115.282, and 115.382. Also see Office on Violence Against Women, A National
Protocol (2013), pp.51-54.
21
See Office on Violence Against Women, A National Protocol (2013), pp.39-41.
22
If your facility/local community-based advocacy program does consider victim advocates as personal support persons, note that
advocates should be permitted to accompany victims at the examination site.
23
28 C.F.R. §§ 115.51, 115.151, 115.251, and 115.351.
24
To save time and costs, facilities may want to consider incorporating this information into their current training modules. 28 C.F.R.
§§ 115.31, 115.131, 115.231, 115.331, 115.32, 115.132, 115.232, and 115.332.
25
28 C.F.R. §§ 115.33, 115.233, and 115.333.
26
28 C.F.R. §§ 115.16, 115.116, 115.216, and 115.316.
18

8








Make facility policies on reporting sexual assault as easy, private, and secure as possible.
Ensure there is at least one way for victims in correctional facilities to report sexual assault to an
27
outside public or private entity or office that is not part of the agency.
Ensure that corrections staff and external agencies consistently respond to sexual assault in a
manner that demonstrates to those housed in the correctional facility that they take reports of sexual
assault seriously and will strive to help victims and hold perpetrators accountable for their behaviors.
Use case-by-case assessment, including consulting with security staff and talking to victims about
their safety concerns and possible precautions, to reduce protective actions taken that victims could
28
perceive as punitive.
Whenever possible, provide victims with access to community-based victim advocates for confidential
29
emotional support and counseling related to healing from sexual assault.
Strictly limit who within the correctional facility and external agencies can access information about a
30
report of sexual assault.
31

V12. Offer victims information following their sexual assault.
 Develop written information on sexual assault topics that can be offered to victims.
 Where possible and practical, use a three-tiered system to deliver the information: corrections staff
members to provide information about what will happen at the correctional facility in response to the
report; forensic examiners to provide information on medical and forensic issues; and communitybased victim advocates to provide information on what symptoms/reactions they might experience in
the aftermath of the assault, emotional support, recovery options, and the criminal justice response to
a sexual assault.
 Make accommodations as needed to ensure access to this information for victims who have limited
English proficiency, are low literate or illiterate, are deaf, or have a disability that might impact their
32
vision or ability to process information.

Recommendations for Promoting a Coordinated Team Approach33
C1. Form a planning committee to facilitate the development/revision of a correctional protocol for
an immediate response to sexual assault. This committee can also periodically review the
protocol for effectiveness and revise as needed.
 Assess the current immediate response when individuals housed in the correctional facility report
sexual assault to learn what works and where gaps exist. (See Appendix D and E.)
 Map out a strategic plan for an ideal response that builds upon strengths in the current response and
addresses gaps. (See Appendix D and E.)
C2. Consider participating in a community-based sexual assault response team (SART), if one
exists, or forming a SART for the correctional facility.
 If a community SART exists, consider hosting a SART meeting at the correctional facility to learn
more about how the local SART functions, as well as to provide a tour of the facility, educate SART
members regarding needs of victims in confinement settings, and get input on whether the local
SART or a facility-based SART would be most appropriate for victims in the correctional facility.
 Consider the logistical tasks and challenges involved in developing a SART response specific to the
correctional facility. (See Appendix D.)
 Based on resources and corrections-specific issues, decide whether to become active in the local
SART or form a facility-based SART.
27

28 C.F.R. §§ 115.51, 115.151, 115.251, and 115.351.
28 C.F.R. §§ 115.41, 115.141, 115.241, 115.341, 115.42, 115.242, 115.342, 115.43, 115.342, 115.68, and 115.368.
28 C.F.R. §§ 115.53, 115.253, and 115.353. Also, note that California’s Paths to Recovery project (a joint program of Just
Detention International and the California Department of Corrections and Rehabilitation) is one example. See
http://www.justdetention.org/en/reaching.aspx for more information on the program.
30
28 C.F.R. §§ 115.82, 115.282, and 115.382.
31
Office on Violence Against Women, A National Protocol (2013), p.42 and 28 C.F.R. §§ 115.82, 115.282, and 115.382.
32
28 C.F.R. §§ 115.16, 115.116, 115.216, and 115.316.
33
28 C.F.R. §§ 115.65, 115.165, 15.265, and 115.365.
28
29

9



Partner with the local SART (if one exists) to maximize communications across SARTs and resource
sharing, and to receive guidance, even if a facility-based SART is formed.
34

C3. Ensure core responders are appropriately trained.
 Provide training to core responders, both internal and external to the correctional facility, to promote
zero-tolerance of corrections-based sexual assault.
 Ensure that all core responders are trained on the specifics of how to intervene in a sexual assault
reported in the correctional facility.
35
 Conduct both initial and refresher trainings.
C4. Sexual assault reported in community confinement facilities should, to the extent possible, be
handled like any other sexual assault in the community, as per the National Protocol, with the
exceptions noted in this guide’s recommendations.
 Victims reporting sexual assault to corrections staff should be informed of whether they also have the
option of reporting to law enforcement.
 Staff at community confinement facilities should contact 9-1-1 for resident victims with acute medical
needs (if victims cannot make the call for themselves) or when there are life threatening/serious
safety issues that cannot be addressed by staff at the facility.
 Victims with non-acute medical needs and concerns should be encouraged to seek medical attention,
either prior to and during the medical forensic examination or from another medical professional.
 Victims should be directed to the nearest facility that provides sexual assault medical forensic
examinations using trained forensic examiners.
 Victims should be encouraged to explore transportation options to get to/from the examination site
with law enforcement, victim advocates, and/or corrections staff.
 Ensure that core responders are trained that victims’ conditions of release may require notification to
the community confinement facility of their travels/whereabouts. Core responders should understand
their role, if any, in facilitating this notification.
C5. Facilitate examination site readiness for victims from prisons and jails.
 Determine whether examinations will be conducted at the correctional facility or a local examination
site (e.g., a hospital, health care facility, or other facility that has specially educated and clinically
prepared forensic examiners conducting the medical forensic examination).
 Facilitate training for non-corrections-based health care providers who interact with sexual assault
victims on issues specific to conducting the examination with sexual assault victims from prisons or
jails.
C6. Ensure that policies are in place for reporting sexual assault occurring in other correctional
36
facilities.
 If an individual in a correctional facility reports being sexually assaulted while housed at another
correctional facility, the facility that receives the report has a duty to notify the institution where the
assault occurred, regardless of the amount of time that has lapsed from the incident to the reporting
of the sexual assault.
 The institution currently housing the victim should obtain/receive information about investigation
37
findings from the institution where the assault occurred.
 Victims reporting sexual assault that occurred at another confinement facility should have access to
the same coordinated response as other sexual assault victims.

34

28 C.F.R. §§ 115.31, 115.131, 115.231, 115.331, 115.32, 115.132, 115.232, and 115.332.
28 C.F.R. §§ 115.31, 115.131, 115.231, 115.331, 115.32, 115.132, 115.232, 115.332, 115.34, 115.134, 115.234, 115.334,
115.35, 115.135, 115.235, and 115.335.
36
28 C.F.R. §§ 115.63, 115.163, 115.263, and 115.363.
37
Note that the Department of Justice PREA standards require notifying an individual housed in a correctional facility about the
findings of an investigation (if another agency conducts the investigation, the correctional facility should request the relevant
information from the investigative agency in order to inform the individual). See National Standards to Prevent, Detect, and
Respond to Prison Rape, Final Rule, 77 Fed. Reg. 37106-37232 (June 20, 2012) (to be codified at 28 C.F.R. §§ 115.73, 115.273,
and 115.373).
35

10

C7. Initiate regular clinical reviews of the facility’s response to sexual assaults and responder
performance to determine strengths, weaknesses, gaps, and areas where additional training or
38
revisions to policy are indicated.
 In addition to corrections staff, involve outside community-based victim advocates and/or SART
39
members in these reviews whenever possible for perspective and guidance.

38

28 C.F.R. §§ 115.86, 115.186, 115.286, and 115.386.
The Pennsylvania Coalition Against Rape may be a resource for states and counties on this practice. Contact information
available through http://www.pcar.org/.
39

11

Introduction to the Guide
“Sexual abuse is among the most destructive of crimes, brutal and devastating in the moment and
40
carrying the potential to haunt victims forever.”
No one deserves to be sexually assaulted, no matter the
circumstances. In correctional environments, sexual
violence is a persistent problem with life-altering
consequences for victims, as well as for the integrity of
correctional institutions and the fundamental principles of
41
justice. Corrections administrators must continue to work
diligently to develop policies and practices to remedy this
42
problem, including how to respond when sexual assault
occurs in their facilities.

1. Purpose and Scope
This guide is designed to assist administrators of prisons,
jails, and community confinement facilities in drafting or
revising protocols for an immediate response to reports of
sexual assault. Correctional protocols should draw from the
existing best practices outlined in the U.S. Department of
Justice’s Office on Violence Against Women publication,
National Protocol for Sexual Assault Medical Forensic
43
Examinations: Adults/Adolescents, 2d. (referred to in this
guide as the National Protocol), but be tailored to the unique
circumstances of secure and community confinement
settings. This guide supplements the National Protocol to
facilitate this customization.

For the purpose of this guide:
 Secure confinement refers to prisons and
jails. Appendix B provides a brief
discussion of issues for lockups.
 Community confinement refers to
community-based, court-mandated
residential programs where residents stay
overnight.
 While this guide does not address the
examination process for youth in juvenile
detention facilities, Appendix C includes
preliminary information on this topic.
 Correctional “environments,” “facilities,”
and “institutions,” and “confinement
settings” are used as umbrella terms to
encompass prisons, jails, and community
confinement facilities. Specific settings
are referenced as needed. Administrators
of these facilities are referred to as
“corrections administrators,” unless there
is a need to be more specific regarding
their setting.

Specifically, the National Protocol provides guidance related to facilitating the sexual assault medical
forensic examination (referred to in this guide as the medical forensic examination or the examination).
Hence, this guide discusses an immediate response to corrections-based sexual assault. Note that while
it focuses on an immediate response to recent sexual assault, the guide acknowledges that it is not
uncommon for victims to delay reporting for days, weeks, months, and even years after an assault
occurred.
In particular, this guide explores how corrections administrators can apply two key principles from the
National Protocol to correctional environments: victim-centered care and coordinated interventions across
responders. Victim-centered care of sexual assault victims refers to interventions provided in a timely
manner that are systemically and deliberately focused on the needs of each victim. When responders
coordinate their interventions, it can afford victims protection, access to immediate care, and help to
minimize trauma, while simultaneously facilitating the investigation. In correctional facilities, not only do
facility responders need to coordinate their actions, they also need to work in coordination with
responders external to the facility. Thus, the approach taken for the Guide’s development was to focus
on how corrections staff and involved external responders can provide victim-centered care and
coordinate their interventions when a corrections-based sexual assault is reported. Recommendations
related to victim-centered care and a coordinated response in the National Protocol were considered for
40

National Prison Rape Elimination Commission, National Prison Rape Elimination Commission Report (2009), p.25.
National Prison Rape Elimination Commission, Standards for the Prevention, Detection, Response, and Monitoring of Sexual
Abuse in Adult Prisons and Jails (2009), p.iii.
42
National Prison Rape Elimination Commission, Report (2009), p.1.
43
Office on Violence Against Women, A National Protocol for Sexual Assault Medical Forensic Examinations, Adults/Adolescents,
2d., Washington, D.C.: U.S. Department of Justice (2013).
41

12

their applicability to correctional environments and modified as needed. To the extent that
noncorrectional responders may also read this guide, it includes some explanation of basic corrections
terms, issues, and activities.
Corrections administrators are encouraged to use both the guide and the National Protocol as tools to
customize their protocols for an immediate response to sexual assault. First, they can review
recommendations in this guide related to victim-centered care and a coordinated response in confinement
settings, as well as background information on corrections-based sexual assault and the elements of an
immediate response to victims in correctional environments. Second, they can review the National
Protocol for recommendations on issues not covered in this guide. The guide made few changes to the
recommendations in the National Protocol related to operational issues or the medical and forensic
components of the examination process, as they are considered best practices no matter where an
assault occurs or where the examination is conducted. Many of these recommendations are technical in
nature or require adherence to specific legal requirements or medical practices. Reviewing the National
Protocol can aid administrators in determining if they are following the practices relevant to their authority
and responsibilities under the law. For issues outside the purview or expertise of correctional facilities,
such as those related to conducting a medical forensic examination, a review of these sections can help
administrators ensure they establish formal relationships with agencies and professionals that meet the
criteria included in the National Protocol.
The National Protocol provides detailed guidelines for local communities on responding to the immediate
needs of sexual assault victims in a way that is sensitive to victims and promotes offender accountability.
It addresses:
A. Overarching issues—coordinated team approach, victim-centered care, informed consent,
confidentiality, reporting to law enforcement, and payment for the examination under the Violence
Against Women Act (VAWA);
B. Operational issues—sexual assault forensic examiners, facilities, equipment and supplies, sexual
assault evidence collection kit, timing considerations for collecting evidence, and evidence integrity;
and
C. Medical and forensic components of the examination process—initial contact, triage and intake,
documentation by health care personnel, medical forensic history, photography, examination and
evidence collection procedures, drug-facilitated sexual assault, STI evaluation and care, pregnancy
risk evaluation and care, discharge and follow-up, and examiner court appearances.
The National Protocol does not address how to customize protocols for sexual assault occurring in
different types of institutional settings. This guide offers information on customization for sexual assault
reported in correctional facilities.

2. Limitations in Scope
Note the following limitations regarding the guide’s scope:
 Exclusion of juvenile detention settings—this guide is limited to adult and adolescent victims of
sexual assault in prisons, jails and community confinement facilities, and does not include youth held
44
in juvenile detention facilities. The primary reason for this omission is that the National Protocol
does not comprehensively address the myriad legal issues regarding child sexual abuse. Protocols
for juveniles must address such specific issues as mandatory reporting, consent to treatment,
parental notification, and scope of confidentiality. In addition, the National Protocol does not include
guidance for conducting a pediatric medical forensic examination, i.e. for pre-pubescent youth. While
the vast majority of youth held in juvenile facilities have reached puberty, some have not, and thus
any attempt to provide comprehensive guidance for juvenile facilities based upon the National

44

Additionally, this guide does not provide specific recommendations for addressing sexual assault of pre-pubescent youth held in
adult prisons, jails, or community confinement facilities. For some guidance on those cases, readers might find it helpful to review
Recommendation J3. in Appendix C.

13



Protocol would necessarily be incomplete. (See Appendix C for a few recommendations for juvenile
detention facilities.)
Exclusion of suspect examinations—this guide, as well as the National Protocol, focuses on
response to victims and does not address suspect examinations in any detail. However, correctional
facilities can encourage dialogue among responders regarding an optimal approach to gathering
potential forensic evidence on suspects and identify areas where their collaboration may be
beneficial.

3. Background
Landmark federal legislation heralded the creation of national standards to address the response to
sexual assault occurring in local communities, as well as specifically in confinement settings. These
standards set the stage for the development of this guide.
The Department of Justice’s Office on Violence Against Women created the first edition of the National
45
Protocol in 2004, pursuant to the Violence Against Women Act (VAWA) of 2000. As described earlier,
the National Protocol recommends best practices for conducting the sexual assault medical forensic
examinations for adult and adolescent victims. By the early 2000s, many jurisdictions had exemplary
practices in place for an immediate response to sexual assault and collaboration among responders.
However, as information gathering during the development of the first National Protocol revealed, much
remained to be done to create a baseline of effective immediate response practices across the nation.
Promulgation of the National Protocol was a way to help communities review their practices related to an
immediate response, address gaps, and implement specific standards tailored to local needs. In April
2013, the second edition of the National Protocol was released.
Until very recently, national efforts to address sexual assault and improve victim care in local communities
did not typically extend to men, women, and children who were sexually assaulted behind bars. Instead,
society has generally viewed sexual assault as an inevitable part of any jail or prison sentence. This view
began to change in 2003 when Congress unanimously passed the Prison Rape Elimination Act (PREA).
While a vocal minority of victim advocates, attorneys, and survivors had been striving to shed light on this
issue for more than two decades, the passage of PREA was a watershed moment. For the first time in
U.S. history, Congress affirmed the duty of correctional agencies to protect incarcerated individuals from
46
sexual abuse (which is referred to as sexual assault in this guide). PREA established a zero tolerance
standard for sexual abuse in America’s correctional facilities, calling for the creation of a national
commission to study the causes and consequences of sexual abuse in confinement settings and to issue
national standards for its prevention, detection, and response. Over the course of five years, the National
Prison Rape Elimination Commission (the Commission) convened public hearings and committee
meetings of experts from around the country to fully understand this problem.
In June 2009, the Commission released its final report and four sets of standards, which addressed
sexual abuse in adult prisons and jails (with supplemental standards for immigration detention facilities),
47
juvenile detention facilities, community corrections, and lockups. In both its report and its standards, the
Commission called on correctional facilities to respond immediately and consistently to all incidents of
sexual abuse. It urged facilities to follow a uniform evidence protocol based on the National Protocol and
to coordinate the actions of all responders to sexual abuse. In 2012, the U.S. Department of Justice
48
issued its final standards on PREA, which built on the work of the Commission. These final PREA
standards turned many of the Commission’s recommendations, including the standards regarding
49
evidence and coordinated response, into mandatory requirements. Fundamental to the Commission’s
45

This statutory requirement can be found in Section 1405 of VAWA 2000, Public Law 106-386.
Adapted from National Prison Rape Elimination Commission, Report (2009), p.1. See the explanation of terms in the Introduction
to the Guide for the definitions of sexual abuse and sexual assault used in this guide.
47
National Prison Rape Elimination Commission, Report (2009), Appendix B. National standards.
48
The Department of Justice’s final standards do not apply to immigration detention facilities. Rather, the Department of Homeland
Security is promulgating a rule to govern such facilities. See Standards To Prevent, Detected, and Respond to Sexual Abuse and
Assault in Confinement Facilities, Notice of Proposed Rulemaking, 77 Fed. Reg. 75300 (Dec. 19, 2012).
49
28 C.F.R. §§ 115.21, 115.121, 115.221, 115.321, 115.65, 115.165, 115.265, and 115.365.
46

14

recommendations and the Department of Justice’s PREA standards is the belief that sexual assault
should never be a part of any incarceration, but when it occurs, victims in confinement deserve
competent, compassionate care by trained professionals. In addition to helping victims heal, victimcentered care is the surest way to improve reporting and victim cooperation with investigations, hopefully
50
leading to convictions.
This guide extends the efforts of the Commission and the Department of Justice to address an immediate
response to sexual assault in correctional environments by:
 Offering guidance to correctional facilities on how to comply with the PREA standards to follow a
51
uniform evidence protocol and coordinate response activities; and
 Helping correctional facilities strive towards the standards in the National Protocol.
This guide was developed with input from practitioners working in prisons, jails, and community
confinement facilities, as well as from national sexual assault experts and victim advocates.
The Department of Justice’s PREA standards set minimum standards for correctional facilities to increase
their overall capacity to address the problem of sexual assault. This guide, in conjunction with the
National Protocol, offers best practices for an immediate response to sexual assault. Correctional facilities
are urged to go beyond the Department of Justice’s PREA standards and set the highest standards
possible for their protocols. Corrections administrators can tailor their facilities’ protocols to incrementally
move toward full implementation of these best practices.
Note that the guide focuses on leveraging resources already available in correctional facilities and their
surrounding communities to improve the immediate response to sexual assault, rather than requiring
significant additional resources.

4. Organization
This guide is organized into three main sections:
 Section I offers a primer on sexual assault in correctional environments.
 Section II provides an overview of the sexual assault medical forensic examination process for victims
in correctional facilities, and discusses the usefulness of a correctional protocol for an immediate
response to sexual assault.
 Section III offers recommendations for prison, jail, and community confinement administrators for
drafting or revising protocols for their facilities for an immediate response to sexual assault. Because
prisons, jails, and community confinement facilities may differ in how they respond to sexual assault,
some recommendations, either in whole or part, are specific to a particular type of confinement.
52
Variations primarily occur between prisons/jails and community confinement facilities, although
53
prisons and jails (particularly small jails) also have differences.

50

National Prison Rape Elimination Commission, Report (2009), pp.3, 14-16, 114-117, & 132-134.
Note that beyond supporting the requirements of the Department of Justice’s PREA standards, the recommendations in this guide
are not meant to supersede or invalidate previously established institutional protocols, policies, or practices that address the
immediate response to sexual assault.
52
Variations between prisons/jails and community confinement stem mainly from the fact that residents of community confinement
facilities typically have freedoms that are not available to those in prisons and jails—to physically flee a perpetrator, to report directly
to local law enforcement instead of or in addition to reporting to correctional authorities, to seek services directly from local
agencies, and to work in the community. Also, most community confinement facilities have a limited scope of in-house services,
heightening the need to refer and connect resident sexual assault victims with community-based services and programs to address
their needs.
53
Note that some differences between prisons and jails may have logistical implications for the initial response to sexual assault:
Prisons typically house individuals whose sentences are usually longer than one year. Jails hold individuals mainly awaiting
trial/sentencing or serving shorter sentences. Community-based service providers may need security clearance to enter prisons or
jails. Large- and medium-sized jails may be more like prisons in their operations, as compared with small jails. In the U.S., there
are large jails in urban centers and medium-sized jails in suburban areas. But the majority of jails are small facilities in rural
locations. Large- and medium-sized facilities may have more staff, programming, and security, like prisons. Some jails may hold
those whose sentences are longer than a year, under agreement with prisons. Small jails typically have limited staff and physical
space. In rural areas, correctional facilities often have few local resources at their disposal.
51

15

Appendices include: (A) a bibliography; (B) issues and recommendations for lockups; (C) issues and
recommendations for juvenile detention facilities; (D) potential roles for core responders; and (E) an
assessment tool for corrections administrators drafting or revising protocols for an immediate response to
sexual assault.

5. Explanation of Terms54
Corrections administrators should understand how the following terms are used in this guide. The terms
are listed in alphabetical order.
Community confinement facility: Community-based, court-mandated residential programs— treatment
centers, halfway houses, restitution centers, mental health facilities, alcohol or drug rehabilitation centers,
re-entry centers, etc.—where individuals stay overnight as part of a term of imprisonment or as a
condition of pre-trial release or post-release supervision, while participating in gainful employment,
employment search efforts, community service, vocational training, treatment, educational programs, or
similar facility approved programs during nonresidential hours.
Community-based victim advocate: Community-based sexual assault victim advocacy programs—
often referred to as rape crisis centers—typically use paid and/or volunteer victim advocates to provide
services to victims and their personal support network. Specific services vary from one agency to the
next, but typically include accompaniment and support for victims through the medical forensic
examination process, the recovery process, and the investigatory process. Victim advocates offer
emotional support, crisis intervention, information, referrals, and advocacy to ensure that victim needs
related to the assault are addressed to the extent possible. Many advocacy programs provide a crisis
hotline. Crisis hotlines and accompaniment for the medical forensic examination are typically available 24
hours a day, every day of the year. Many also offer a range of follow-up services, such as support
groups, counseling, and ongoing medical/legal accompaniment. (For information on locating a rape crisis
center in a specific area, see Section III, V5.)
Community-based victim advocates are distinguished from government-based victim-witness specialists
who offer victim assistance in cases in which a crime is reported to law enforcement. Community-based
victim advocates can serve victims of sexual assault regardless of whether they have made a report.
Also, information that victims share with government-based victim-witness specialists usually becomes
part of the criminal justice record, while community-based victim advocates typically can provide some
level of confidential communication for victims (see explanation below of “Confidentiality of
victim/advocate communication”). In addition, community-based victim advocates commonly receive
specialized education specific to the medical forensic examination process, providing victim support, and
sexual assault issues in general. In some areas, rape crisis centers are part of a governmental unit.
Advocates from these programs are still considered “community-based victim advocates” as long as they
are not part of the criminal justice system (such as a law enforcement agency) and offer a comparable
level of confidentiality as a nongovernmental organization advocate.
Confidentiality of victim/advocate communication: Confidentiality of victim/advocate communication
means that victim information cannot be released to a third party by the community-based victim
advocacy program unless (1) it is required by law (e.g., all states have mandatory reporting requirements
related to reporting abuse and neglect of children and vulnerable adults, as well as of emergency
situations involving an imminent risk of serious harm), (2) the victim gives permission, or (3) it is
successfully subpoenaed (even in states where community-based advocacy programs do not fit the
criteria for privileged communication, courts are generally reluctant to allow communication between
victims and community-based victim advocates to be breeched).

54

The explanation of terms is drawn in part from Office on Violence Against Women, A National Protocol (2013), pp.14-19; National
Prison Rape Elimination Commission, Standards for the Prevention, Detection, Response, and Monitoring of Sexual Abuse in Adult
Prisons and Jails (2009), pp.3-7, and Standards for the Prevention, Detection, Response, and Monitoring of Sexual Abuse in
Community Corrections (2009), pp.5-10; 28 C.F.R. §§ 115.5, and 115.6; as well as other sources cited.

16

Community-based sexual assault victim advocacy programs usually can provide some level of
confidentiality for victim/advocate communication, depending upon applicable jurisdictional statutes. The
extent of victim/advocate confidentiality may also vary in cases of corrections-based sexual assault. It
can be extremely useful for advocacy programs to work with corrections facilities to discuss and clarify its
scope and limitations in advance so that individual cases will be handled properly. Many states have
laws providing some level of privilege to communications of sexual assault/rape crisis and domestic
violence counselors. A few states have laws that apply to victim counselors in general (most require that
counselors must complete a certain number of training hours to qualify for the privilege). Privilege varies
55
from state to state.
Core responders: Those professionals involved in an immediate response to a report of correctionsbased sexual assault, both those internal and external to the correctional facility. (See Appendix D for a
description of possible roles.)
Corrections-based sexual assault: Sexual assault that occurs in a correctional environment.
Corrections staff: Correctional facility employees, contractors, and volunteers.
Examination site: The site where the sexual assault medical forensic examination is conducted.
Examination sites are commonly located in hospitals (often in the emergency department), other health
care facilities, or other facilities that have forensic examiners/forensic examiner programs. If prisons or
jails choose to perform these examinations at their facilities, it is most typically done in a private area in a
facility’s medical unit or another appropriate place in a facility if it does not have a medical unit. (See
Section III, V7 and C5.) Regardless of the location, a specially educated and clinically prepared forensic
56
examiner should conduct the examination.
Gender nonconforming: A person whose appearance or manner does not conform to traditional societal
gender expectations.
Incarcerated individual: Any person confined in a prison, jail, or lockup (although in this guide,
incarcerated individual is used mainly to refer to those in prisons and jails).
Intersex: A person whose sexual or reproductive anatomy or chromosomal pattern does not seem to fit
typical definitions of male or female. Intersex medical conditions are sometimes referred to as variations
of sex development.
Jail: A confinement facility of a federal, state, or local law enforcement agency whose primary use is to
hold persons pending adjudication of criminal charges, persons committed to confinement after
adjudication of criminal charges for sentences of one year or less, or persons adjudicated guilty and
awaiting transfer to another correctional facility.
Lockup: A facility that contains holding cells, cell blocks, or other secure enclosures that are (1) under
the control of a law enforcement, court, or custodial officer; and (2) are primarily used for the temporary
confinement of individuals who have recently been arrested, detained, or are being transferred to or from
a court, jail, prison, or other agency.
Perpetrator: Because this guide uses a multidisciplinary response, the term perpetrator is not used in a
strictly criminal justice/corrections context (i.e., it doesn’t make a distinction between alleged perpetrator
and a person who has been found guilty of sexual assault). Thus, a perpetrator in this guide refers to an
individual whom an incarcerated person in a prison or jail/resident in a community confinement facility
reports has committed a sexual assault or someone who is suspected of committing a sexual assault. A
55

See Office on Violence Against Women, A National Protocol (2013), pp.47-49, for a broader discussion of confidentiality as it
relates to sexual assault cases.
56
See Office on Violence Against Women, A National Protocol (2013), pp.59-61, for more concerning requirements to become a
sexual assault forensic examiner.

17

perpetrator may also be referred to as a suspect. In corrections-based sexual assault, perpetrators are
either offenders housed in the correctional facility or are employees, volunteers, or contractors to that
facility.
Personal support person: In this guide, personal support person refers to victims’ family, friends, or
others that they may informally seek emotional support from in the aftermath of a sexual assault. It does
not refer to community-based victim advocates, which are part of a formal support network for victims.
Prison: An institution under federal or state jurisdiction with a primary use of confining individuals
convicted of a serious crime, usually for sentences in excess of one year in length, or a felony.
Recent sexual assault: The definition of a recent sexual assault is usually based on jurisdictional
policies regarding a standard cut-off time to collect evidence on victims’ bodies and clothing, using the
jurisdiction’s designated evidence collection kit. The reason for the cut-off is that after a certain period of
time, such evidence is often lost or damaged. However, most jurisdictions allow some flexibility in cut-off
times, given that it is conceivable under some circumstances that evidence may still be available even
after the cut-off times. Delayed reporting of a sexual assault thus refers to reports made after the
jurisdiction’s cut-off times.
Resident: Any person confined or detained in a community confinement facility.
Security staff: Employees primarily responsible for the supervision and control of inmates or residents in
57
housing units, recreational areas, dining areas, and other program areas of the facility.
Sexual abuse: In this guide and the National Protocol, sexual assault describes what the corrections field
and the U.S. Department of Justice’s PREA standards refer to as sexual abuse, both staff-on-inmate
sexual abuse (also commonly referred to as staff sexual misconduct) and inmate-on-inmate sexual
abuse. In the PREA standards, (1) inmate refers to an incarcerated person at a prison or jail, (2) detainee
refers to an incarcerated person at a lockup, and (3) resident refers to a person held in a community
confinement facility or a juvenile detention facility. The PREA standards make the following distinctions:
 Sexual abuse by a corrections staff member, contractor or volunteer includes: (1) contact between
the penis and the vulva or the penis and the anus, including penetration, however slight; (2) contact
between the mouth and the penis, vulva, or anus; (3) contact between the mouth and any body part
where the staff member, contractor, or volunteer has the intent to abuse, arouse, or gratify sexual
desire; (4) penetration of the anal or genital opening, however slight, by a hand, finger, object, or
other instrument, that is unrelated to official duties or where the staff member, contractor, or volunteer
has the intent to abuse, arouse, or gratify sexual desire; (5) any other intentional contact, either
directly or through the clothing, of or with the genitalia, anus, groin, breast, inner thigh, or the
buttocks, that is unrelated to official duties and/or where the staff member, contractor, or volunteer
has the intent to abuse, arouse, or gratify sexual desire; (6) any attempt, threat, or request by a staff
member, contractor, or volunteer to engage in the activities described in paragraphs (1)-(5); (7) any
display by a staff member, volunteer, or contractor of his or her uncovered genitalia, buttocks, or
breast in the presence of an inmate, detainee, or resident; and (8) voyeurism by a staff member,
58
contractor, or volunteer. Persons housed in correctional facilities cannot legally consent to sexual
activity with corrections staff (See Section I).
 Inmate-on-inmate sexual abuse includes any of the following acts, if the victim does not consent, is
coerced into such act by overt or implied threats of violence, or is unable to consent or refuse: (1)
contact between the penis and the vulva or the penis and the anus, including penetration, however
slight; (2) contact between the mouth and the penis, vulva, or anus; (3) penetration of the anal or
genital opening of another person, however slight, by a hand, finger, object, or other instrument; and
(4) any other intentional touching, either directly or through the clothing, of the genitalia, anus, groin,
57

28 C.F.R. § 115.5.
This guide and the National Protocol do not speak to several forms of sexual misconduct addressed in the PREA standards:
sexual harassment and staff-on-inmate indecent exposure, voyeurism, and solicitation to engage in sexual contact. These
complaints, in and of themselves, do not constitute sexual contact and thus would not warrant a sexual assault medical forensic
examination.
58

18

breast, inner thigh, or the buttocks of another person, excluding contact incidental to a physical
altercation. Although many seemingly consensual acts between inmates often violate facility policies,
if both inmates truly consented and had the capacity to consent, it should not be considered sexual
abuse.
Sexual assault: Generally refers to sexual contact by one person with another without consent or without
59
legal consent due to age, mental or physical incapacity, or custodial relationship with the other person.
Sexual assault can include a wide range of behaviors, including rape, unwanted/forcible anal or oral sex,
unwanted/forcible object penetration, and unwanted intentional sexual touching (either directly or through
clothing). The specific legal definitions for sexual assault that apply to a correctional facility will depend
on the statutes/codes of the governing jurisdiction(s). In this guide and the National Protocol, sexual
assault describes what the corrections field and the Department of Justice’s PREA standards refer to as
sexual abuse. (See the explanation for sexual abuse.)
Sexual assault coalition: There are 55 sexual assault coalitions, one for each state, the District of
Columbia, and U.S. territories (some coalitions are combined with their domestic violence coalition).
State sexual assault coalitions serve as membership associations for local services providers, mainly
rape crisis centers, and also often advocate for improvements in laws, services, and resources for victims
60
and their members. (Section III, V5 describes how to get contact information for a specific sexual
assault coalition.)
Sexual assault forensic examiner: The health care provider conducting the sexual assault medical
forensic examination. This examiner should have specialized education and clinical preparation in the
collection of forensic evidence and treatment of sexual assault patients. A sexual assault nurse examiner
(SANE) is the most common type of sexual assault forensic examiner. SANE programs are available in
many communities. (Section III, V7 provides information on how to find a forensic examiner program in a
specific area.)
This guide recommends that correctional facilities consider using independent sexual assault forensic
examiners. Independent in this case means a sexual assault forensic examiner not employed by the
correctional facility where the assault was reported. Using independent forensic examiners can help
avoid the possibility that an incarcerated person or resident in a community confinement facility will be
examined by someone who sexually assaulted them. It can help avoid conflict of interest or the
appearance of such a conflict for the correctional facility investigating the sexual assault.
Sexual assault medical forensic examination: An examination of a sexual assault patient by a health
care provider, preferably one who has specialized education and clinical experience in the collection of
forensic evidence and treatment of sexual assault victims. The examination includes gathering
information from the patient for the medical forensic history, examining the patient, coordinating treatment
of injuries, documenting biological and physical findings, collecting evidence from the patient, providing
care for sexually transmitted infections (including post-exposure prophylaxis to prevent HIV), assessing
pregnancy risk and discussing treatment options, including emergency contraception, and follow-up as
needed to document additional healing, treatment, or evidence. In this guide, it is referred to as the
medical forensic examination or the examination. It is referred to as the forensic medical examination
under VAWA.
Sexual assault response team (SART): Also called a sexual assault response and resource team
(SARRT). A SART/SARRT is a multidisciplinary team that provides a specialized, coordinated immediate
response to victims of recent sexual assault. For corrections-based sexual assault, the team should
include corrections staff, health care personnel at the examination site, community-based victim
advocates, and law enforcement representatives (as applicable to the case). It is helpful if prosecutors
are available on-call to consult with responders. Other agencies and professionals may be involved,
59

Adapted in part from Office for Victims of Crime, SART Toolkit, Washington, D.C.: Department of Justice, Office of Justice
Programs (2011), Learn About SARTs.
60
Description drawn from the Resource Sharing Project at http://www.resourcesharingproject.org/.

19

depending upon the correctional facility and community. Team members do not have to physically come
together to provide interventions, but instead follow protocols that allow them to coordinate their
responses so they are streamlined and victim-centered.
Transgender: Individuals whose gender identity, expression, or behavior is not traditionally associated
with their birth sex.
Victim: Because this guide uses a multidisciplinary response, the term victim is not used in a strictly
criminal justice/corrections context (and therefore doesn’t make a distinction between an alleged victim
and a victim whose perpetrator has been found guilty). In the case of corrections-based sexual assault, a
victim refers to a person who reports being sexually assaulted while in the custody of a correctional
facility. Individuals who report a sexual assault should have access to certain services and interventions
designed to help them be safe, recover, and seek justice. A victim may also be referred to as a survivor.
Health care providers typically refer to victims they interact with as patients.
Victim-centered approach: This approach to sexual assault response recognizes that sexual assault
victims are central participants in an immediate response and the examination process, and they deserve
timely, compassionate, respectful, and appropriate care that addresses their self-identified needs. Like
any sexual assault victim, victims in correctional environments have the right to be fully informed in order
to make their own decisions about participation in various components of the examination process.
Responders need to explain possible options, the consequences, if any, of choosing one option over
another, and available resources, as well as support victims in their choices to the extent possible.

20

I. A Primer on Corrections-Based Sexual Assault
This section provides a brief overview of the problem of corrections-based sexual assault, including:






Dynamics
Prevalence and Incidence
Reporting: Too Many Risks, Not Enough Benefits?
Who is Most at Risk?
Potential Repercussions

1. Dynamics61
62

There are several manifestations of sexual assault that occur in correctional environments. Corrections
staff, incarcerated persons, and residents in community confinement facilities may sexually coerce or
violently sexually assault individuals housed in correctional facilities. The primary motivation for
perpetrators of sexual assault is generally not sexual gratification, although that may be part of it. More
63
commonly, they use sexual violence as a tactic to overpower, control and/or humiliate another person.
Nonconsensual sexual contact between individuals housed in a correctional facility. An individual
housed in a correctional facility may engage in sexual activity with another through coercive means—for
example, a person may agree to sexual contact as a result of being threatened, intimidated, or bribed, or
64
to pay off debts for protection, items, or services. Protective pairings are quite common in male prisons
and jails, whereby a vulnerable inmate exchanges sex with a physically stronger inmate for protection
from rival gangs or violent inmates. A dynamic more unique to females in prisons and jails is participation
in facility-based “families” (whereby females housed in the facility band together and even take on roles of
65
parent, sister, aunt, etc.) and intimate relationships. Females may report sexual assault occurring to
someone in their “family” as a protective measure. For example, they might report their concern that a
fellow inmate is unable to extricate herself from a sexual “relationship” with a corrections staff member
who has a history of abusing women. In female facilities, there may also be domestic violence occurring
66
between female “couples” that includes sexual assault.
It is important to note that coercive sex may not be recognized as sexual assault either by victims or
corrections staff, especially if it does not involve a threat of physical violence. Violent sexual assault, on
the other hand, is characterized by the use of physical force and/or violence by one individual housed in
67
the correctional facility against another.
Administrators should have a general understanding of their state statutes related to sexual assault in
general, as well as any specific laws that cover inmate-on-inmate or resident-on-resident sexual assault.
Sexual abuse by corrections staff (also known as staff sexual misconduct). No sexual activity between
corrections staff (employees, contractors, and volunteers) and persons housed in their facilities is
61

National Institute of Corrections/American University, Washington College of Law, Project on Addressing Prison Rape offers
useful training materials for corrections staff on this and other topics related to corrections-based sexual assault, including
Curriculum: Investigating Allegations of Staff Sexual Misconduct with Offenders (Washington, D.C., 2010) and Responding to
Inmate on Inmate Sexual Violence (Washington, D.C., 2008).
62
C. Abner, J. Browning, & J. Clark, Preventing and Responding to Corrections-based Sexual Abuse: A Guide for Community
Corrections Professionals (Lexington, KY.: American Probation and Parole Association, with International Community Corrections
Association and Pretrial Justice Institute, 2009), p.8.
63
While sexual harassment is critical for corrections administrators to address in their response to the continuum of sexual abuse in
their facilities, it is not addressed in this guide due to the guide’s focus solely on nonconsensual sexual contact.
64
Drawn from C. Abner, J. Browning, & J. Clark, Preventing and Responding to Corrections-based Sexual Abuse, p.9.
65
Participation in these “families” appears more common for women in prison than jail. Vera Institute of Justice, Summary Memos
for the Sexual Assault Forensic Protocol in Jail Work Group Meetings (Washington, D.C.: Unpublished, 2011).
66
For further explanation on the dynamics of inmate on inmate assault, see National Institute of Corrections/American University,
Washington College of Law, Project on Addressing Prison Rape, Responding to Inmate on Inmate Sexual Violence (Sexual
Behavior in Institutional Settings).
67
Paragraph adapted from Abner, Browning, & Clark, Preventing and Responding to Corrections-based Sexual Abuse (2009), p.9.

21

considered consensual (even if one or both parties believes that to be the case). Given the custodial
authority that corrections staff have over individuals in their facilities, there is an unequal power dynamic
68
between the two parties.
In addition to sex that is misinterpreted to be consensual, corrections staff in prisons and jails may coerce
sex from inmates. For example, they may threaten loss of good time, privileges, or protection for other
incarcerated individuals. Corrections staff in community confinement facilities may use residents’
conditional release status or other freedoms as tools for sexual coercion and/or to keep them silent about
a sexual assault. For example, a corrections officer could threaten to falsely report that a resident is not
complying with the conditions of their community supervision, which could result in that resident being
returned to prison or jail. Of course, corrections staff may also perpetrate violent sexual assault against
individuals housed in their facility.
69

Federal law prohibits corrections staff sexual misconduct. It is also prohibited in all 50 states and the
70
District of Columbia and is a felony in most states. Some forms of community corrections facilities and
71
staff are covered under these laws in 44 states and the District of Columbia. Corrections administrators
should be aware of state law related to staff sexual misconduct and its application to their facilities, as
72
well as their facilities’ policies prohibiting staff sexual misconduct.
A Note about Sexual Assault in Community Confinement Facilities
Just as in prisons and jails, sexual abuse and assault can be an issue for individuals housed in
community confinement facilities. They can also be vulnerable to staff sexual misconduct. In both secure
and community confinement, staff have virtually unlimited access to individuals housed in their facilities.
Staff of community confinement facilities, however, may operate with less direct supervision than do
prison and jail staff; reduced oversight might make it easier to conceal sexual assault. Staff roles may
also be more varied than in prisons and jails—not only do many community confinement staff operate as
public safety officers, they also act as counselors and social workers to residents as they reintegrate into
the community. In smaller communities, staff may even have gone to the same schools or churches or
shared social circles with residents. The complexity of staff-resident relationships in community
confinement facilities can make it difficult for staff to draw and maintain boundaries with residents, which
73
might lead to blurred lines related to sexual contact.

2. Prevalence and Incidence
Based on an analysis of data compiled by the Bureau of Justice Statistics (BJS) in 2011 and 2012,
approximately 80,600 adults in prisons and jails in the United States suffered some form of sexual abuse
74
(defined using PREA definitions) while incarcerated during the preceding year. This analysis suggests
4.0 percent of the prison population and 3.2 percent of the jail population in this country suffered sexual

68

Paragraph adapted from Abner, Browning, & Clark, Preventing and Responding to Corrections-based Sexual Abuse (2009), p.10.
Smith & Yarussi, Legal Responses to Sexual Violence in Custody: State Criminal Laws Prohibiting Staff Sexual Abuse of
Individuals Under Custodial Supervision (2007), p.3.
70
National Institute of Corrections/American University, Washington College of Law, Project on Addressing Prison Rape,
Curriculum: Investigating Allegations of Staff Sexual Misconduct with Offenders (Module 3) and Fifty-State Survey of Criminal Laws
Prohibiting Sexual Abuse of Individuals in Custody (Washington, D.C., 2009). For more detailed information on this topic, see Smith
& Yarussi, Legal Responses to Sexual Violence in Custody: State Criminal Laws Prohibiting Staff Sexual Abuse of Individuals Under
Custodial Supervision. Information on state-specific official misconduct statutes (National Institute of Corrections/American
University, Washington College of Law, Project on Addressing Prison Rape, 2009) is available electronically through
http://www.wcl.american.edu/nic/.
71
National Institute of Corrections/American University, Washington College of Law, Project on Addressing Prison Rape, State
Criminal Laws Prohibiting Sexual Abuse of Individuals Under Community Corrections Supervision (Washington, D.C., 2009).
72
Paragraph from Abner, Browning, & Clark, Preventing and Responding to Corrections-based Sexual Abuse (2009), p.10.
73
Paragraph from National Prison Rape Elimination Commission, Report (2009), p.168.
74
See A. Beck, P. Harrison, M. Berzofsky, R. Caspar, & C. Krebs, Sexual Victimization in Prisons and Jails Reported by Inmates,
2011-12, National Inmate Survey, 2011-12 (Washington, D.C.: U.S. Department of Justice, Office of Justice Programs, Bureau of
Justice Statistics, 2013), pp.6-8.
69

22

abuse during that year. In some prisons, nearly 9 percent of the population disclosed sexual abuse within
75,76
that time; in some jails the corresponding rate approached 8 percent.
However, the actual prevalence of sexual assault for the corrections populations in the United States is
likely higher. One reason is that people in lockups and under community supervision, which includes
those housed in community confinement facilities, are not included in these numbers. No national
77
statistics yet exist on the sexual victimization of these populations.
The Bureau of Justice Statistics’ National Prison Rape Statistics Program collects data through (1) an
annual national review of institutional records documenting allegations of sexual abuse in correctional
facilities (prisons, jails, and juvenile detention facilities), and (2) an annual national survey of persons
incarcerated in prisons and jails, and youth in juvenile detention facilities. The statistics based on
institutional reports reflect a much lower level of sexual abuse than do those based on surveys of
incarcerated persons. In all likelihood, the institution-reported data significantly undercounts the number
78
of actual victims due to underreporting. Indeed, in the 2008-09 survey of incarcerated adults, between
69 and 82 percent of those who indicated experiencing corrections-based sexual abuse said they never
79
reported to corrections officials. Rates of underreporting were similar in the survey of former state
80
prisoners.
Similar to victims of sexual abuse in correctional settings, significant numbers of non-incarcerated
women and men disclosed in national surveys that they experienced sexual assault, but the vast majority
81
did not report these crimes to law enforcement.

3. Reporting: Too Many Risks, Not Enough Benefits?
As discussed earlier, the low rates of reporting of sexual assault in correctional settings are far from an
anomaly, but reflective of a similar phenomenon in the community at large. Victims are more likely to
remain silent if their fears and concerns related to reporting outweigh the benefits. This section explores
those potential benefits and risks for victims in confinement.
75

See A. Beck, P. Harrison, M. Berzofsky, R. Caspar, & C. Krebs, Sexual Victimization in Prisons and Jails Reported by Inmates,
2011-12, National Inmate Survey, 2011-12 (Washington, D.C.: U.S. Department of Justice, Office of Justice Programs, Bureau of
Justice Statistics, 2013), pp.6-8.
76
At least 12 percent of juveniles held in state operated juvenile correctional facilities and large local or privately operated facilities
that house adjudicated youth disclosed having suffered sexual abuse since admission at the facility (or within the past 12 months,
whichever is shorter), with rates as high as 36 percent in specific facilities. See A. Beck, P. Harrison, & P. Guerino, Sexual
Victimization in Juvenile Facilities Reported by Youth, 2008-09 (Washington, D.C.: U.S. Department of Justice, Office of Justice
Programs, Bureau of Justice Statistics, 2010), pp.1 & 4.
77
Another challenge to obtaining accurate measures of prevalence, both in the community and the corrections population, is that
estimates can vary significantly from study to study, due to differences in what offenses are measured, specific populations studied,
data sources, questions asked of survey respondents, and methods used to gather data. For example, victims may be more likely
to disclose sexual assault in anonymous/confidential surveys rather than face-to-face interviews. Written forms may be difficult to fill
out for persons who have low literacy or are illiterate.
78
Beck, Harrison, Berzofsky, Caspar, & Krebs, Sexual Victimization in Prisons and Jails Reported by Inmates, 2008-09.
79
Paragraph from U.S. Department of Justice, Initial Regulatory Impact Analysis (2011), p.8.
80
An estimated 37% of victims of inmate-on-inmate sexual victimization reported at least one incident to facility staff while
approximately 21% of unwilling victims of staff sexual abuse reported at least one incident to facility staff. See A. Beck & C.
Johnson, Sexual Victimization Reported by Former State Prisoners, 2008. (Washington, D.C.: U.S. Department of Justice, Bureau
of Justice Statistics, 2012), p.30.
81
Note that rape and sexual assault are among the least likely violent offenses measured by the National Crime Victimization
Survey (NCVS) to be reported to law enforcement. As cited in M. Rand, Crime Victimization Survey: Criminal Victimization 2008,
Bureau of Justice Statistics bulletin (Washington, D.C.: U.S. Department of Justice, Office of Justice Programs, Bureau of Justice
Statistics, 2009). The 2005 National Crime Victimization Survey (NCVS) indicated that less than 40 percent of rapes and sexual
assaults (victims age 12 and up) were reported to law enforcement. As cited in S. Catalano, National Crime Victimization Survey:
Criminal Victimization, 2005 (Washington, D.C.: U.S. Department of Justice, Office of Justice Programs, Bureau of Justice Statistics,
2006). The National Violence Against Women Survey–which estimated that 1 in 6 women and 1 in 33 men in the United States (18
years and older) had experienced attempted or completed rape in their lifetimes—indicated only about 19 percent of those women
and 13 percent of those men reported their victimization to law enforcement. As cited in P. Tjaden & N. Thoennes, Prevalence,
Incidence and Consequences of Violence Against Women: Findings from the National Violence Against Women Survey
(Washington, D.C.: U.S. Department of Justice, National Institute of Justice, 1998); and P. Tjaden & N. Thoennes, Extent, Nature
and Consequences of Rape Victimization: Findings from the National Violence Against Women Survey (Special Report)
(Washington, D.C.: U.S. Department of Justice, National Institute of Justice, 2006).

23

Reporting may be the only vehicle by which victims in prisons and jails can obtain the help they need in
the aftermath of a sexual assault; residents in community confinement facilities may have a few more
options. Many victims report in a desperate attempt to protect themselves from their perpetrators and
prevent further attacks. They may have physical injuries and other related health care concerns. They
may be suffering emotional trauma that impacts their ability to function. Ideally, reporting allows victims
access to protective measures, medical/mental health care, and emotional support. However, in reality,
the help available to those who report sexual victimization to correctional authorities has traditionally been
very limited. In addition, few reports of sexual assault in correctional environments are substantiated,
82
meaning correctional authorities determine there is insufficient evidence that the assault occurred. By
reporting, victims may inadvertently be at greater risk for harm and humiliation, as well as loss of coveted
privileges or freedoms.
When correctional facilities have protocols for an immediate response to sexual assault that address
victims’ fears and concerns related to reporting, victims may be more likely to report and seek help. The
following list offers examples of fears and concerns that victims in confinement may have in the aftermath
83
of a sexual assault that inhibit them from reporting.
84

Victims may fear that as a consequence of reporting, they will:
 Be placed in isolation within the prison or jail (e.g., administrative segregation or protective custody)
which may limit an individual’s access to facility programs, services, and activities and be potentially
detrimental to a person’s mental health;
 Be sent back to prison or jail if they are living in a community confinement facility (e.g., if separation
from their perpetrators is not possible in their current facility);
 Face retaliation by perpetrators who are fellow inmates/residents;
 Face retaliation by perpetrators who are corrections staff (who may threaten continued violence,
disciplinary sanctions, or loss of privileges or freedoms);
 Be targeted by sexual predators in the facility if their victim status is made public; and
 Be labeled a “snitch” or a “rat” by others in the facility and face retribution (those in prisons and jails,
in particular, may face reprisals if they challenge the “code of silence”—an unspoken rule among
85
inmates not to report behavior violations or criminal activities committed by one another —that is
especially prevalent among gangs and within ethnic/cultural groups).
Victims may fear their reports will not be acted upon appropriately or at all by corrections officials, either
because they don’t believe them or consider them worthy or deserving of help due to their criminal status.
They may also believe that corrections officials will ignore reports of staff sexual misconduct out of loyalty
to their colleagues. Some victims’ fear of reporting might stem from experiences of victimization that
occurred prior to their incarceration. Others might fear reporting because of past negative experiences in
their facility, such as having reported a sexual assault or observing another inmate/resident making a
report and being treated with contempt or disbelief, punished, or put at more risk for harm.
Those at high risk for sexual assault (as discussed earlier) may also choose not to report for selfpreservation. Consider, for example, transgender females in male facilities. While they may be at
significant risk of sexual assault due to having a female appearance and manners, if word spreads that
they were sexually assaulted, it is likely they will be targeted even more avidly by sexual predators in the
facility. Corrections officials may be prone in such cases to immediately place victims in isolation in the
82

A study of sexual violence reported to prison and jail authorities indicated that just 13 percent of all allegations of sexual abuse
made in 2008 were substantiated (determined upon investigation to have occurred). As cited in Beck & P. Guerino, Sexual Violence
Reported by Adult Correctional Authorities, 2007-2008, BJS Special Report.
83
Based largely on Vera Institute of Justice, Summary Memos for the Sexual Assault Forensic Protocol in Corrections Prison, Jail,
and Residential Community Corrections Work Group Meetings (Washington, D.C.: Unpublished, 2011).
84
The following Department of Justice PREA standards set specific requirements regarding the use of protective custody and
agency responsibilities to protect inmates and staff who report sexual abuse. See National Standards to Prevent, Detect, and
Respond to Prison Rape, Final Rule, 77 Fed. Reg. 37106-37232 (June 20, 2012) (to be codified at 28 C.F.R. §§ 115.43, 115.67,
115.167, 1157267, 115.367, 115.68, and 115.368).
85
Abner, Browning, & Clark, Preventing and Responding to Corrections-based Sexual Abuse (2009), p.8.

24

facility as a safety precaution—an action which, while it may offer a degree of protection for victims, also
reduces their access to privileges and can diminish their mental health.
Some victims may delay reporting until they no longer fear retaliation or loss of privileges or freedoms
(e.g., after they are transferred to another facility or released, or their perpetrators leave their facilities).
Victims’ concerns that may deter reporting:
Victims may be concerned that instead of being helped when they report sexual assault to corrections
officials, they will be regarded with contempt and ridicule. Consequently, victims may choose silence over
reporting in order to avoid humiliation. Such humiliation, if experienced, could feel like re-victimization, in
addition to the violation of the sexual assault.
Victims may think it is useless to try to hold their perpetrators accountable, even if their reports are taken
seriously by corrections staff.
Victims may blame themselves/feel too ashamed to admit they were sexually assaulted.
Victims will face many barriers to reporting that are unique to their history and the circumstances of the
assault. Societal preconceived notions and stereotypes about gender roles, gender identity, and sexual
orientation often play a unique role in creating barriers to reporting.
Listed below are some examples of how stereotypes can impact victim reporting:
 Male victims in prisons and jails, in particular, may be too ashamed to admit that they have been
86
victimized, in an environment often ruled by machismo where physical strength means power.
 Male victims, in particular, may have concerns related to sexuality. If they are assaulted by men,
they may be labeled as less masculine, gay, or bisexual. They may run the risk of becoming a “sex
slave” to others if word of their victimization spreads across the facility and possibly to other facilities.
They may question their own sexual orientation; for example, are they gay if they had sexual contact
with other men? They may fear their sexual orientation will influence others’ perceptions of the
sexual contact; for example, a sexual assault of a gay man by another man may be discounted by
others as consensual sex (falsely believing if a man is gay, he is interested in sex of any kind with any
man).
 Male victims who are victimized by female corrections staff may not see the sexual contact, even
nonconsensual contact, as sexual assault. If they do, they may be afraid of ridicule by others if their
victimization becomes public. They might fear that corrections officials will not believe them or will
lack the competency to respond to these cases. They may be concerned that staff perpetrators will
turn the tables and accuse them of assault.
 Female victims, in particular, may believe in instances of staff sexual misconduct that there is an
intimate relationship and they are “in love” with their perpetrators. For inmate-on-inmate sexual
abuse, they may think that corrections officials will not take reports of female-on-female sexual
assault seriously.
 Victims may not report sexual assault because they don’t see it as out of the range of normal
sexual behavior. Many in the corrections population, especially women, have histories of sexual
victimization and trauma that can make it difficult for them to recognize abusive behaviors and leave
them more vulnerable to and accepting of the unacceptable (e.g., they may have sex with a
corrections official in exchange for protection or with an employer in order to retain their jobs).
 Residents of community confinement facilities may see corrections staff in the community,
creating ambiguity about boundaries between residents and staff and opportunities to cross
established boundaries. There may be a reluctance to report staff sexual misconduct if there is a
perception that the sexual contact is part of an intimate relationship between the resident and staff
person rather than an abuse of power by a staff person.

86

Abner, Browning, & Clark, Preventing and Responding to Corrections-based Sexual Abuse (2009), p.7.

25

4. Who is Most At Risk?
While anyone can become a sexual assault victim, the most marginalized members of society also tend to
87
be the most vulnerable in confinement settings. Perpetrators tend to target those they perceive as
having an attribute that can be used to their advantage. For example, the following may increase a
88
person’s risk of sexual assault:
 Mental or physical disability;
 Young age;
 Old age;
 Small stature or perceived physical weakness;
 First incarceration or term of confinement;
 Non-heterosexual orientation (gay, lesbian, or bisexual), as well as those who are transgender, or
who are intersex;
 Gender nonconforming appearance;
 Prior sexual victimization;
 Prior institutional victimization (e.g., physical assault or extortion);
 Lack of gang affiliation;
 Patterns of complaints against those housed in the facility; and
 Other visible signs of vulnerability (e.g., low self-esteem, showing fear, loneliness, or uncertainty, or
appearing ill at ease and overwhelmed).
Being female is another risk factor. BJS’s institutional reports and surveys of incarcerated adults and
former state prisoners indicate that females are disproportionately victimized by other inmates compared
89
to males. According to reports made to correctional authorities, females are also disproportionately
victimized by staff compared to males, but inmate surveys suggest that female inmates report lower rates
90
of staff-on-inmate sexual assault than male inmates. However, more males are sexually victimized in
confinement settings simply because the vast majority of individuals in prisons, jails, and community
91
confinement settings are men.

5. Potential Repercussions
Experiences of sexual assault have the potential to harm a person in every dimension of life—most
92
victims report persistent, if not lifelong, repercussions. Sexual assault can be particularly damaging in
correctional environments, where the power dynamics are heavily skewed against victims, the remedies
available are often inadequate to meet their needs, and seeking help may pose serious risks to their
93
safety and well-being (as previously discussed).

87

Just Detention International, The Basics About Sexual Abuse in U.S. Detention (Los Angeles, CA, 2009), through
http://www.justdetention.org/en/fact_sheets.aspx.
88
Adapted from National Prison Rape Elimination Commission, Report, p.75; and Abner, Browning, & Clark, Preventing and
Responding to Corrections-based Sexual Abuse, p.19. Note that this list is not inclusive of all factors that might increase a person’s
risk. For a more in-depth exploration, one resource is J. Warren, S. Jackson, A. Booker Loper, & M. Burnette, Risk Markers for
Sexual Predation and Victimization in Prison (Report submitted to the U.S. Department of Justice, 2009).
89
See Beck, Harrison, Berzofsky, Caspar, & Krebs, Sexual Victimization in Prisons and Jails Reported by Inmates, 2008-09; A.
Beck & P. Guerino, Sexual Violence Reported by Adult Correctional Authorities 2007-2008, BJS Special Report (Washington, D.C.:
U.S. Department of Justice, Office of Justice Programs, Bureau of Justice Statistics, 2011); and A. Beck & C. Johnson, Sexual
Victimization Reported by Former State Prisoners, 2008. (Washington, D.C.: U.S. Department of Justice, Bureau of Justice
Statistics, 2012).
90
Beck, Harrison, Berzofsky, Caspar, & Krebs, Sexual Victimization in Prisons and Jails by Inmates, 2008-09; and A. Beck & P.
Guerino, Sexual Violence Reported by Adult Correctional Authorities 2007-2008, BJS Special Report.
91
In 2009, 82 percent of the total correctional population was male and 18 percent was female. The female population has slowly
increased since 1990 (when females were 14 percent of the total correctional population). As cited in L. Glaze, Correctional
Population in the United States, 2009 (Washington, D.C.: U.S. Department of Justice, Office of Justice Programs, Bureau of Justice
Statistics, 2010), p.3.
92
Adapted from National Prison Rape Elimination Commission, Report (2009), p.44.
93
National Standards to Prevent, Detect, and Respond to Prison Rape, Notice of Proposed Rulemaking, 76 Fed. Reg. 6249
(February 3, 2011); and Abner, Browning, & Clark, Preventing and Responding to Corrections-based Sexual Abuse (2009), p.18.

26

Reactions to sexual assault can vary greatly, as each victim deals with victimization in their own way.
However, specific behavioral, physical, and emotional symptoms and reactions are often associated with
sexual assault.
Behavioral Changes
A plethora of immediate, short-term, and long-term behavioral changes are linked with experiencing
sexual assault and coping with its aftermath. Examples of these changes can include, but are not limited
94
to:
 Self-harming behaviors—increased drug and alcohol use, self-mutilation, and suicidal thoughts and
attempts;
 Physiological changes—sleep disturbances such as insomnia or excessive sleeping, changes in
eating patterns that can lead to weight gain/loss, bulimia, and anorexia, bed wetting and incontinence,
aversion to touch, and change in patterns of hygiene (e.g., feeling the need to frequently bathe or not
wanting to bathe at all); and
 Changes in social interactions/behaviors—withdrawal or self-isolation, changes in dressing
patterns (e.g., wearing many layers of clothing or dressing provocatively), aggressive or disruptive
behavior, regressive behavior, sexually inappropriate behavior and sexual promiscuity, excessive
95
attachment, and avoidance of certain individuals or places.
Physical Consequences
As perpetrators are often successful in using coercion, intimidation, and the threat of force to facilitate
sexual assault, excessive force is generally not the norm. As a consequence, victims may have few
visible physical injuries. However, some who experience sexual assault are physically injured. Male
96
victims in correctional environments may be more prone to physical injury than females. Increased
physical injuries may occur when victims experience multiple sexual assaults and/or multiple
97
98
perpetrators. Obvious acute physical injuries require immediate medical attention.
Other physical consequences of sexual assault, such as pregnancy (for female victims) or exposure to
HIV and other sexually transmitted infections (STIs), may not be suspected or detected until days or even
weeks after the assault. Incarcerated victims of sexual assault have a heightened risk of contracting
94

Drawn from West Virginia Sexual Assault Free Environment Partnership, WV S.A.F.E. Training and Collaboration Toolkit: Serving
Sexual Violence Victims with Disabilities (West Virginia Foundation for Rape Information Services, Northern West Virginia Center for
Independent Living, & West Virginia Department of Health and Human Resources, 2010), pp.B2.2-3.
95
For example, following an assault, a male victim may become aggressive against his perpetrator or others, in an attempt to regain
his sense of masculinity and social standing. He may “hook up” with a sexual partner in exchange for protection against others in
the facility. Abner, Browning, & Clark, Preventing and Responding to Corrections-based Sexual Abuse (2009), p.18.
96
A Bureau of Justice Statistics inmate survey found that among persons who reported inmate-on-inmate sexual victimization in jail,
37 percent of males reported being injured, compared to 8 percent of females. In prison, males and females were almost equally as
likely to report injury (21 percent and 17 percent respectively) during sexual victimization. Among victims of staff sexual misconduct
in jail, 17 percent of males and 8 percent of females reported being injured during the incident. Among victims of staff sexual
misconduct in prison, 9 percent of males and 19 percent of females said they had been injured. As cited in Beck, Harrison,
Berzofsky, Caspar, & Krebs, Sexual Victimization in Prisons and Jails Reported by Inmates, 2008-09. Another study of incarcerated
men found that more than half of all sexual assaults resulted in physical injury, with those assaulted by inmates somewhat more
likely than those assaulted by corrections staff to be injured physically. As cited in N. Wolff & J. Shi, Contextualization of Physical
and Sexual Assault in Male Prisons: Incidents and Their Aftermath. Journal of Correctional Health Care, 15(1) (2009), pp.58-82.
97
C. Struckman-Johnson, D. Struckman-Johnson, L. Rucker, K. Bumby, & S. Donaldson, Sexual Coercion Reported by Men and
Women in Prison, J. Sex Res., 33(1) (1996), pp.71-72. Note that results from this state prison inmate survey indicated that, on
average, prisoners who said they were sexually coerced experienced nine episodes of pressured or forced sex, and more than one
fourth of the male victims were forced to have intercourse with two or more perpetrators. As cited in R. Dumond, The Impact of
Prisoner Sexual Violence: Challenges of Implementing Public Law 108-79—The Prison Rape Elimination Act of 2003, Journal of
Legislation, 32 (2006), p.6.
98
In addition to anal or vaginal tearing from forced penetration, physical injuries sustained during sexual assault have been reported
to include bruises, scratches, swelling, cuts, lacerations, knife or stab wounds, black eyes, sprains, bleeding, broken bones,
concussions, knocked-out teeth, internal injuries, and other minor and serious physical damage. As cited in J. Mariner, Rape
scenarios, No Escape: Male Rape in U.S. Prisons (New York: Human Rights Watch, 2001), National Prison Rape Elimination
Commission, Report, 129; Beck, Harrison, Berzofsky, Caspar, & Krebs, Sexual Victimization in Prisons and Jails Reported by
Inmates (2008-09); and A. Beck & C. Johnson, Sexual Victimization Reported by Former State Prisoners, 2008. (Washington, D.C.:
U.S. Department of Justice, Bureau of Justice Statistics, 2012).

27

HIV/AIDS and other STIs. HIV/AIDS, hepatitis B and C, tuberculosis, and other communicable diseases
99
are more prevalent among prison and jail populations than in the larger community. Also, multiple
100
sexual assaults by multiple perpetrators can increase the risk of infection.
Emotional Trauma
Victims often struggle with significant emotional trauma as a result of the sexual assault. Reactions to
sexual assault can include, but are not limited to depression, shock and disorientation, spontaneous
crying, self-blame, feelings of despair and hopelessness, anxiety and panic attacks, fearfulness, suicidal
thoughts, feelings of being out of control, irritability, anger, emotional numbness, and withdrawal from
101
normal routines and relationships.
Victims may also experience memory lapses, especially about the
102
assault, difficulty in making decisions and concentrating, hyperactivity, and impulsivity.
While sexual assault is considered to be a traumatic event, certain factors may influence the extent of
emotional trauma a victim experiences in the aftermath of such an incident. Some of these factors
103
include, but are not limited to:
 Severity and frequency of the victimization;
 Threat of continued violence;
 Personal history (e.g., prior victimizations, age at the time of the assault, relationship with perpetrator,
etc.);
 Any added meaning the victimization may represent for an individual (e.g., a man may feel his
masculinity is compromised and that others will view him as weak);
 Individual coping skills, values, and beliefs; and
 Reactions and support from family, friends, and/or professionals.
Additional symptoms are linked with severe traumatic events, including sexual violence, and are
104
key indicators of post-traumatic stress disorder (PTSD):
 Intrusive thoughts, flashbacks, or nightmares and a sudden flood of emotions or images related to the
traumatic event. Intrusive symptoms sometimes cause people to lose touch with the “here and now”
105
and react in ways that they did when the trauma originally occurred.
Trauma can be triggered by
unique circumstances, such as encountering smells, sounds, sights, or feelings that were present at
the time of the initial event. Such circumstances, which the victim cannot control, can make healing
difficult.
 Amnesia, avoidance of situations that resemble the initial event, detachment to avoid painful
emotions and feeling overwhelmed, and an altered sense of time. Frequently, people use drugs or
106
alcohol to avoid trauma-related feelings and memories.
 Hypervigilance, jumpiness, and an extreme sense of being “on guard”; overreactions including
sudden, unprovoked anger, general anxiety, insomnia, and obsession with death.
For victims in correctional environments, recovery from sexual violence may be significantly impeded by
the closed and harsh nature of the setting, their reduced autonomy, the constant threat of subsequent
violence and degradation, and the social stigma associated with being identified as a victim in these
107
settings. These conditions may exacerbate post-trauma responses.
99

Abner, Browning, & Clark, Preventing and Responding to Corrections-based Sexual Abuse (2009), p.17; J. Robertson, Rape
Among Incarcerated Men: Sex, Coercion, and STDs, AIDS Patient Care and STDs, 17(8) (2003), pp.423-430
100
Ibid.
101
Drawn in part from West Virginia Sexual Assault Free Environment Partnership, WV S.A.F.E. Training and Collaboration Toolkit
(2010), pp.B9.3.
102
Note that, therefore, a change in victims’ accounts of what happened during or surrounding a sexual assault should not
immediately be perceived as lying. Instead, it should be understood in the context of the impact of trauma.
103
Drawn from Santa Barbara Graduate Institute Center for Clinical Studies and Research and LA County Early Intervention and
Identification Group, Emotional and Psychological Trauma: Causes and Effects, Symptoms and Treatment (Healing Resources.info,
reprinted from Helpguide.org, 2005).
104
Symptoms listed, except where noted, drawn from Santa Barbara Graduate Institute et al.
105
Sidran Institute, What is Post-Traumatic Stress Disorder? (Brooklandville, MD, 2000).
106
Ibid.
107
National Prison Rape Elimination Commission, Report (2009), p.45.

28

Trauma experienced as a result of rape may be compounded for victims in correctional settings due to
factors such as: (1) their lack of privacy and control over their environment (e.g., they may face
continuous contact with their perpetrators, and repeated or ongoing sexual assault or threats of sexual
assault); (2) disorientation after an assault, making it difficult to follow rules; (3) frequent triggers that bring
back the feelings of the assault and may cause them to act out violently and/or with anger or fear; (4) a
general distrust and perception that seeking help is a safety risk; (5) physical trauma connected with the
assault and systemic infliction of psychological trauma (e.g., by perpetrators and others who seek to use
their knowledge of the assault against them); and (6) emotional reactions to being placed in isolation for
108
protection.
Trauma resulting from rape will manifest itself differently for each victim. Every victim will experience their
own unique response and coping mechanisms to sexual abuse. For example, some victims may become
more aggressive and self-destructive, and struggle with questions of sexual identity. Some victims may
experience their lack of privacy in different, more painful ways. For example, they may perceive room
109
searches and body cavity searches as replications of sexual violation.
They may be very vulnerable to
abusive authority figures. When faced with potential sexual assault situations, they may not recognize
110
that they have the right to refuse and/or they may believe that it would be dangerous to refuse.

108

National Prison Rape Elimination Commission, Report (2009), p.45.
Note that the Department of Justice PREA Standards limit cross-gender pat downs against female inmates, but not against male
inmates. See 28 CFR §§ 115.15, 115.115, 115.215, 115.315.
110
Adapted from National Institute of Corrections/American University, Washington College of Law, Project on Addressing Prison
Rape, Responding to Inmate on Inmate Sexual Violence (Victimization and Mental Health Care) (2008).
109

29

II. Overview of the Sexual Assault Medical Forensic
Examination for Victims in Correctional Facilities
This section provides corrections administrators with the basics on:







Elements of an Immediate Response to Sexual Assault
Core Responders
Activating a Coordinated Response and Conducting an Examination
A Protocol for Immediate Response and the Examination Process
Usefulness of a Correctional Protocol
Collaboration in Protocol Development and Implementation

1. Elements of an Immediate Response to Sexual Assault
When sexual assault is reported in correctional facilities, it is essential to: (1) offer timely assistance to
victims in order to protect them, prevent further trauma, and help them heal; and (2) promptly intervene in
a way that holds perpetrators accountable for their behaviors and stops them from committing further
111
112
violence.
Elements of such an immediate response to sexual assault typically include:
 Protection for victims from threats of imminent harm;
 Provision of medical care for victims (for acute injuries and other related health concerns such as
HIV/AIDS, other sexually transmitted infections (STIs), and risk of pregnancy);
 Collection of forensic evidence from victims, which may aid investigations;
 Preliminary documentation and investigation (which may lead to criminal charges against suspects,
prosecution, and conviction, as well as administrative findings of sexual assault, a formal disciplinary
process, and/or disciplinary sanctions); and
 Support, crisis counseling, information, and referrals for victims (and their families as applicable), as
well as advocacy to ensure victims receive appropriate assistance.
A sexual assault medical forensic examination specifically addresses victims’ health care needs related to
113
the assault and the collection of forensic evidence, as appropriate.
The process of facilitating this
examination for victims in correctional environments—referred to in this guide as the examination
process—can involve all of the elements of an immediate response.

2. Core Responders
Professionals involved in an immediate response to a report of corrections-based sexual assault, both
those internal and external to the correctional environment, should include, at a minimum (see Appendix
D for a description of possible roles):
 Corrections staff (e.g., administrators, line staff such as those first responding to a report and
transport officers, staff acting as victim resource specialists, medical/mental health staff, and
investigators);
 Health care personnel at the examination site (e.g., those involved in intake, those providing
emergency care, forensic examiners, those doing discharge and a plan for follow-up, and
examination site administrators);
 Community-based sexual assault victim advocates; and
114
 Criminal justice agencies/professionals (e.g., law enforcement, investigators, and prosecution).

111

Adapted from Office on Violence Against Women, A National Protocol (2013), p.12.
Ibid.
Ibid., p.17
114
While prosecutors are typically not actively involved in an immediate response, they should be available to consult with first
responders as needed.
112
113

30

The effectiveness of an immediate response largely depends on coordination among all of these
responders. Many communities have formed teams of core responders—commonly known as sexual
assault response teams (SARTs) and sexual assault response and resource teams (SARRTs)—which
coordinate interventions during an immediate response to sexual assault (in this guide, these teams are
referred to as SARTs). A team approach to sexual assault response is recognized as a best practice. To
facilitate coordination during an immediate response, corrections administrators should consider forming
a correctional facility/system-based SART or participating in an already existing SART in their community.

3. Activating a Coordinated Response and Conducting an Examination
In any correctional setting, a report of a recent sexual assault should activate the coordinated
115
interventions of core responders (SART immediate response).
Their interventions will facilitate the
medical forensic examination process. SART response and the examination process can also be
triggered in cases when the report of sexual assault is delayed. Note, however, that the passage of time
since the incident may influence victims’ need for protection, medical care, and emotional support, as well
116
as whether there might be forensic value in conducting an examination.
Activating a SART response and the examination process does not necessarily equate to a full or even
partial examination being performed in every case of reported sexual assault. Instead, it sets the stage
for responders to collaboratively consider the most effective immediate response, given the specific
circumstances of each case, the victim’s self-identified needs and wishes, and the relevant policies of
responding agencies. Responders should be encouraged to rely on each other for input whenever there
is a question of the value of an examination to a specific case. Several important related points to keep in
mind include:
 The medical forensic examination addresses the full spectrum of sexual assault rather than only
attempted/completed sexual penetration. (See the explanation of the term sexual assault in the
Introduction to the Guide.)
 The medical forensic examination addresses victims’ medical and evidentiary needs. Some of these
needs are addressed by conducting a prompt examination, providing support, crisis intervention and
advocacy, obtaining a history of the assault, documenting examination findings, evaluating and
treating injuries, properly collecting, handling and preserving forensic specimens, providing
prophylaxis against STIs and HIV/AIDS, and assessing a female victim for pregnancy, and providing,
as needed, emergency contraception. Depending on the circumstances of the case and victim’s
needs and wishes, a full or partial examination may be conducted.
 A primary reason that victims seek help is concern about their health. The medical forensic
examination is intended in part to speak to the specialized health care needs of individuals who have
been sexually assaulted.
 Forensic evidence in these cases includes not only biological and trace evidence (perpetrators’
saliva, hair, or blood, debris on clothing/body, etc.), but also documentation of physical findings on
victims’ bodies (bruises, wounds, lacerations, etc.) and information gathered for a medical forensic
history. The history and physical findings can help guide forensic examiners on if and where they
look on a victim’s body for evidence. The history and documentation of findings in and of themselves
can be invaluable to an investigation. Many jurisdictions have developed sexual assault evidence
117
collection kits to guide evidence collection from victims.
 It is conceivable that evidence exists even if the time since the assault occurred is beyond the

115

The definition of a recent sexual assault is usually based on jurisdictional policies regarding a standard cut-off time to collect
biological and/or trace evidence on victims’ bodies and clothing, using the jurisdiction’s designated evidence collection kit. The
reason for the cut-off is that after a certain period of time, such evidence often is lost or damaged. However, most jurisdictions allow
some flexibility in their cut-off times in acknowledgement of the fact that it is conceivable under some circumstances that evidence
may still be available even after their cut-off times. Delayed reporting of a sexual assault thus refers to reports made after the
jurisdiction’s cut-off time.
116
In terms of whether delayed complaints will be investigated, jurisdictions vary in their statutes of limitations for different sex
offenses. Correctional facilities also may have reporting and investigative policies on delayed complaints.
117
See Office on Violence Against Women, A National Protocol (2013), pp.71-72.

31

118







standard cut-off time for evidence collection in that jurisdiction.
The potential for evidence will
depend on factors such as its location (e.g., sperm in the cervix), type (e.g., traces of certain drugs),
whether victims washed since the assault, and whether there are visible signs of trauma from the
119
assault.
Delays in conducting an examination due to responder uncertainty or assumptions about the
legitimacy of a complaint or availability of evidence can lead to the loss of evidence. There is forensic
value in conducting an examination if there is any possibility that forensic evidence exists.
If an examination is appropriate in a specific case, victims should be able to have the examination
conducted even if they have not decided whether they will cooperate with a criminal investigation.
One example is when incarcerated victims report to corrections staff that they have been sexually
assaulted, but they do not name the perpetrator. Another example is when a resident of a community
confinement facility seeks out an examination on their own after being sexually assaulted by a
corrections staff member or another resident, but is undecided about reporting the assault to local law
enforcement (if that option exists) and/or corrections staff at the time of the examination. Most
jurisdictions permit evidence to be stored after a medical forensic examination (with jurisdictional
policies defining the specific time period for storage) to allow victims time to make a reporting
decision. The rationale is that even if victims are not ready to report at the time of the examination,
the best way to preserve their option for criminal investigation/prosecution is to have examinations
performed as soon after the assault as possible.
The victim shall not have to assume the financial cost related to evidence collection
120
(testing/prophylaxis for STIs and pregnancy are covered).
An examination should never be conducted against the will of the victim. While victims in
confinement settings may lack full autonomy, they should never be forced to undergo any part of the
121
medical forensic examination.

A medical forensic examination is not always appropriate. It is only warranted if a complaint includes
nonconsensual sexual contact or sexual contact where the victim does not have the capacity to give
consent. When a medical forensic examination is not conducted, victims should continue to be offered
protection, medical care, mental health services, support, and/or legal remedies, as per facility policies
and jurisdictional laws related to the offense, and as appropriate to the circumstances of the case.

4. A Protocol for Immediate Response and the Examination Process
A correctional protocol for an immediate response to sexual assault should include the integrated policies
and procedures of all responders. It can also include plans to address implementation and
institutionalization. It should be influenced by factors such as the U.S. Department of Justice’s PREA
standards; applicable state laws and reporting requirements; who has criminal jurisdiction for sex
offenses; what resources are available; and existing policies and procedures of the facility and other
responding agencies (e.g., the examination site and law enforcement agencies).
A correctional protocol for an immediate response to sexual assault, specifically during the medical
forensic examination process, should include:
 A protocol purpose statement.
 Information on applicable laws and the Department of Justice’s PREA standards.
118

As indicated earlier, jurisdictions typically have a standard cut-off time to collect biological and/or trace evidence on victims’
bodies and clothing, using their designated evidence collection kit. Most jurisdictions allow some flexibility in cut-off times given it is
conceivable under some circumstances that evidence may still be available even beyond the cut-off times.
119
See Office on Violence Against Women, A National Protocol (2013), pp.73-74.
120
Under the Department of Justice PREA standards, the victim cannot be charged for forensic examinations or emergency medical
costs related to sexual assault. National Standards to Prevent, Detect, and Respond to Prison Rape, Final Rule, 77 Fed. Reg.
37106-37232 (June 20, 2012) (to be codified at 28 C.F.R. §§ 115.21, 115.121, 115.221, 115.321, 115.82, 115.182, 115.282 and
115.382). See also 42 USC 3796gg-4, which provides that, as a condition for certain federal grant funds, all states and territories
must certify that the state or another governmental entity bears the full out-of-pocket costs for sexual assault medical forensic
examinations. Each state has a different process for payment for these exams. To learn about the process, facilities should reach
out to the administrator of the grant funds for its state. A list of the administrators is available at http://www.ovw.usdoj.gov/stopcontactlist.htm. Also see Office on Violence Against Women, A National Protocol (2013), p.55.
121
See Office on Violence Against Women, A National Protocol (2013), pp.43-44.

32







Information on who has criminal jurisdiction for sex offenses.
Identification of those involved in response to victims, internal/external to the facility.
Guidance on each topical area related to the examination process (e.g., policies, procedures,
handouts, forms, background information, and variations in response).
Delineation of responder roles in sexual assault cases for all involved responders. Checklists of
duties of each involved responder and flow charts of response may be useful in this section. (See
Appendix D for a description of potential roles.)
A plan for implementing and institutionalizing the protocol. The plan might include: (1) strategies for
building the facility’s capacity to support a coordinated response; (2) procedures for informing
inmates/residents on how the facility responds to reports and the resources available to victims; (3)
training requirements for staff and other responders; and (4) timeframes for periodic protocol reviews
for compliance, effectiveness, and revision, as needed.

5. Usefulness of a Correctional Protocol
A correctional protocol for an immediate response to sexual assault, specifically during the medical
forensic examination process, can be a vehicle for correctional facilities to:
 Address their unique needs and challenges in responding to sexual assault victims in their facilities;
 Maximize use of internal and external resources for this purpose; and
 Establish consistent policies and procedures to support effective response.
Such a protocol can increase the capacity of all responders to carry out their duties, as it publicizes
policies and procedures that delineate roles and requires training that provides responders with guidance
on these roles.
Developing a correctional protocol based on this guide and the National Protocol will not only help
correctional facilities achieve compliance with several of the Department of Justice’s PREA standards, it
may lead to the institutionalization of best practices in an immediate response to sexual assault.
Implementation of these best practices will likely result in improved care for victims, a greater likelihood of
holding perpetrators accountable for their behaviors, and a better coordinated response to sexual assault.
Victims in confinement settings are more likely to seek assistance when they perceive that responders will
work together to ensure that they are safe, informed of their options for assistance, and aided in obtaining
help. In addition, they are likely more willing to report when they perceive that disclosures of correctionsbased sexual assault are taken seriously by all responders, when they will not be penalized for reporting,
when their care is made a priority, when evidence of the assault is preserved and collected in a timely
manner, and when investigations are objective and frequently lead to prosecution and/or disciplinary
122
actions against their perpetrators.

6. Collaboration in Protocol Development and Implementation
While this guide is written primarily with corrections administrators in mind, an immediate response to
sexual assault, specifically during the medical forensic examination process, is by definition a
collaborative effort. Collaboration occurs when involved professionals commit to share resources, refer
victims for services, respond to sexual violence as a team, and monitor and evaluate interagency
123
responses.
Forging partnerships with these goals in mind will require time, energy, and commitment. Many
correctional facilities have little to no relationships or channels to communicate with outside agencies and
professionals that should be involved in responding to sexual assault, or if they do, it is not necessarily for
that purpose. Some correctional facilities are located in rural areas without specialized resources, such
122

Drawn from Vera Institute of Justice, Summary Memos for the Sexual Assault Forensic Protocol in Corrections Prison, Jail, and
Residential Community Corrections Work Group Meetings (Washington, D.C.: Unpublished, 2011).
123
Office for Victims of Crime, SART Toolkit (2011), Develop a SART.

33

as rape crisis centers or specially educated and clinically prepared forensic examiners. Also, correctional
facilities may have few internal resources to dedicate to planning, implementing, and monitoring a
coordinated response in sexual assault cases.
Corrections administrators can move incrementally towards the goal of achieving collaboration. As they
make progress in working together with other responding agencies, the rewards can be significant. An
examination protocol for a correctional facility that is developed and implemented through a collaborative
effort can engender trust among corrections staff and responders from the community. Ideally, it
acknowledges the legitimacy and importance of all responder roles, and facilitates communication and
partnerships among responders to address issues that arise in specific cases. For this reason, this guide
strongly encourages that correctional facilities build collaborative relationships with external agencies and
professionals who should be involved in an immediate response to sexual assault reported in their
facilities.

34

III. Recommendations:
Prisons, Jails, and Community Confinement Facilities
This section provides recommendations for corrections administrators on topical areas that should be
addressed in protocols for an immediate response to sexual assault for prisons, jails, and community
confinement facilities.
The recommendations are organized into two categories:



Recommendations for Victim-Centered Care
Recommendations for Promoting a Coordinated Team Approach

Note:
 A victim-centered care recommendation is denoted with a “V,” while “C” denotes a coordination
recommendation;
 Prisons, jails, and community confinement facilities may differ somewhat in how they respond to
sexual assault. Therefore, recommendations, either in whole or part, specific to a particular type of
confinement are referenced by underlining the type of setting.
 These recommendations customize sections of the National Protocol related to victim-centered care
and coordinated response. Refer to the National Protocol for guidance on incorporating other
aspects of an immediate response specific to the examination process into facility protocols, as only
areas that present unique challenges in confinement settings are covered in this guide.

1. Recommendations for Victim-Centered Care
V1. Ensure that victims in correctional facilities have access to the full range of specialized
services they may need in the aftermath of a report of sexual assault.
Victims of sexual assault have specialized needs—physical protection, medical and mental health care,
forensic evidence collection, emotional support and advocacy, information, legal remedies, etc.—that are
best addressed by trained professionals who have the experience and skills to provide those services.
Victims who report a sexual assault after the jurisdiction’s cut-off time for forensic evidence collection may
not require medical forensic examinations, but they should still have access to other specialized services.
(See V8 for more detail regarding when a medical forensic exam is appropriate.) Despite their assets,
correctional facilities often lack the full range of specialized services that these victims may need.
Correctional facilities should partner with service providers in the community—community-based sexual
assault victim advocacy programs (e.g., local rape crisis centers), hospitals, health care facilities, or other
facilities that conduct medical forensic examinations, forensic examiners, mental health providers, law
enforcement, prosecution, etc.—to fill any gaps.
Community confinement facilities likely have an even greater need for this collaboration than prisons and
jails, because part of their function is to help residents re-integrate into the community and connect with
services from which they could benefit.
V2. Maximize victim safety.
 In cases of sexual assault by perpetrators housed in the correctional facility, immediately separate
victims and perpetrators. In facilities where victims and perpetrators are both sent out for medical
forensic examinations, do not transport them together or have them arrive or wait at the examination
site simultaneously.
 If victims report staff sexual misconduct and name their perpetrators, those perpetrators should not
be involved as responders in any aspect of the facility’s response. For example, a staff perpetrator
should not escort the victim for medical care or a medical forensic examination.
 Following an examination, continue to keep victims separated from their perpetrators, whether the

35

perpetrators are corrections staff or other individuals housed in the facility.

124

(Also see V3.)

V3. Balance victims’ needs with the safety and security needs of the correctional facility.
The need for this balance is clear for prisons and jails, but it is also an important issue for community
confinement facilities. Corrections administrators must be diligent and creative in figuring out how to
maximize everyone’s safety in their facilities without automatically sacrificing the needs of sexual assault
victims or their privileges or freedoms whenever there is a question of facility security. This is a delicate
and difficult balance for corrections staff to maintain.
 Protect victims without taking measures that they may perceive as punitive, to the extent possible.
On an individual case basis, consult with security staff and talk to victims about their safety concerns
and possible precautions. Thoughtfully consider ways to avoid curtailing victim privileges and
freedoms, while protecting them from additional violence and/or retaliation.
 Do not send victims in community confinement facilities back to prison or jail as a safety
precaution. Also, make every effort not to move them to another facility where they might be
geographically separated from family.
 Explore alternatives to automatically placing sexual assault victims in prisons and jails into
isolating conditions (e.g., administrative segregation or protective custody) as a default form of
protection. Segregation should be a last resort and, when used, victims should spend the
125
shortest possible time there until other arrangements can be made.
Additionally, avoid
automatically transferring victims to another facility if they cannot be safely housed anywhere
other than a segregation unit, as a transfer may disrupt an investigation, service provision, or
victim access to personal support persons.
126
 Consider ways for victims to seek protection and services as confidentially as possible.
For
example, publicize contact information for the internal victim resource specialist and ensure that
locked drop boxes are accessible for submitting a report of sexual assault. Corrections
administrators need to make sure that any staff concerns about frivolous or strategic claims of sexual
abuse do not create unnecessary barriers to reporting. (Also see V11.)
 Residents in community confinement facilities should know whether they have the option to report
sexual assault directly to law enforcement, in addition to, or instead of, facility staff. They should
know if they can seek out a medical forensic examination on their own or if they need the
assistance of corrections staff. They should understand that community-based victim advocates,
if available, can help them deal with the emotional aftermath of sexual assault and assist with
safety planning and recovery issues. (Also see V5 and C4.)
127
 Strictly limit who within the correctional facility needs to know about a report of sexual assault.
Restricting access to information may help keep an individual’s victim status from becoming known
throughout the facility and help them avoid further violence by others who view sexual assault victims
as vulnerable for further sexual and non-sexual attacks. (Also see V4 and V11.)
V4. Offer victims privacy at the correctional facility, to the extent possible, in the aftermath of a
report of sexual assault.
 Exercise discretion in ways appropriate to the confinement setting to avoid the victims’
embarrassment of being identified by others in the correctional facility as a victim, and to increase
their safety and comfort in seeking help.
 Following a report of a sexual assault in a prison or jail, escort victims to a private area in the
facility (e.g., an examination room in the medical unit), where they can receive necessary
immediate services (e.g., acute medical care and crisis intervention), get information about what
happens in the facility after a report has been made, and their options (to have a medical forensic
examination, receive support from a victim advocate, etc.). Accessing a private room, supervised
by corrections staff, may be more easily accomplished for prisons and large- to medium-sized
jails. The location of private areas for sexual assault victims should be identified ahead of time in
124

National Standards to Prevent, Detect, and Respond to Prison Rape, Final Rule, 77 Fed. Reg. 37106-37232 (June 20, 2012) (to
be codified at 28 C.F.R. §§ 115.67, 115.167, 115.267, and 115.367).
125
National Prison Rape Elimination Commission, Report (2009), pp.78-80 and 28 C.F.R. §§ 115.342, 115.43, 115.68, 115.368.
126
28 C.F.R. §§ 115.51, 115.151, 115.251, and 115.351.
127
28 C.F.R. §§ 115.61, 115.161, 115.261, and 115.361.

36





small jails, recognizing their space limitations and that they may not have a specific medical or
mental health unit.
 Following a medical forensic examination, allow victims in prisons and jails to shower as privately
as the facility allows. If private shower areas are not normally available, facilities should consider
whether there are ways that victims can be offered privacy while they shower after the exam. For
example, are there secure and private showers in other parts of the facility that the victim could
use? Are there ways to temporarily limit access to the shower while the victim washes up?
 Afford privacy, to the extent feasible, to victims in prisons and jails for phone calls with personal
support persons (family, friends, religious counselors, etc.) after the medical forensic examination
(or, if they do not have the examination, after all immediate interventions occur). Calls should be
made from the correctional facility, not the examination site. If the facility monitors these calls,
inform victims of the extent to which the calls will be monitored before calls are placed. Note that
for the purposes of this guide, community-based victim advocates are not considered personal
support persons and that these advocates are permitted to have contact with victims at the
128
examination site.
(Also see V5 and V10.)
Consider the extent of victim information that each responder requires to appropriately intervene.
Avoid sharing victim information unless it is critical to response. For example, facility and/or
jurisdictional policies might require specific corrections medical and/or mental health staff and/or
security and management staff to be informed about certain information in the report in order to
129
develop treatment plans or make housing, bed, work, education, and/or program assignments.
By
contrast, examiners and victim advocates don’t necessarily need access to the corrections report, as
victims can choose the extent of information they will share with them. (Also see V3 and V11.)
Ensure that the area where community-based victim advocates talk to victims is as private and safe
as possible for both advocates and victims. Creativity and planning are critical to making this happen,
particularly in small facilities with limited physical space. Another possibility for community
confinement facilities to maintain privacy is to send victims out for community-based victim advocacy
services. (Also see V5.)
130

For guidance on facilitating victim privacy while at the examination site, refer to the National Protocol.
Note, however, that victims from prisons and jails will likely be required to be accompanied by at least one
security staff member, who will either have to remain in the room or maintain visual contact depending
upon the victim's security level. Also, while personal support persons such as family and friends may not
be permitted at the examination site, victims can be offered a community-based victim advocate or a
corrections staff member they trust (whenever possible). (Also see V5 and V10.)
V5. Make every reasonable effort to include community-based sexual assault victim advocates in
131
an immediate response to victims in confinement settings.
Many correctional facilities employ or contract with qualified mental health professionals to provide
counseling and other services to incarcerated individuals. Internal mental health practitioners play a vital
role in any correctional setting and should play a significant role in a facility’s sexual assault response
protocol. (Also see V6.) They understand the correctional environment and culture often have regular
contact with those housed in the facility, and, particularly in large facilities, are easily accessible for
appointments. While they can and should treat victims following an assault, they should not substitute for
community-based sexual assault advocates unless all efforts to establish a relationship with a communitybased advocacy program have failed. Provision of community-based victim advocacy is the best practice
for support for sexual assault victims. Because of their specific training and expertise on sexual assault,
community-based victim advocates may be in a better position to support victims. Victims in correctional
facilities may also be more willing to trust a community-based advocate than someone employed by the
facility, particularly if their abuser is an employee. With victims’ permission, advocates can accompany
and support victims through the medical forensic examination and investigatory processes and beyond,
128

If your facility/local community-based advocacy program does consider victim advocates as personal support persons, advocates
should be permitted to accompany victims at the examination site.
129
28 C.F.R. §§ 115.81 and 115.381.
130
Office on Violence Against Women, A National Protocol (2013), p.29.
131
28 C.F.R. §§ 115.21, 115.121, 115.221, 115.321, 115.53, 115.253, and 115.353.

37

providing emotional support, crisis intervention, advocacy, information, and referrals.
 Identify local community-based victim advocacy programs (often referred to as rape crisis centers).
State sexual assault coalitions can help connect corrections administrators with local rape crisis
132
centers.
Go to the National Sexual Assault Resource Center at www.nsvrc.org/organizations/stateand-territory-coalitions and click on a specific coalition to access information about rape crisis centers
in that state or territory (or call the coalition if rape crisis center information is not available). Another
resource to identify victim advocacy programs is Just Detention International’s Resource Guide for
Survivors of Sexual Abuse Behind Bars, available at http://justdetention.org/en/resourceguides.aspx.
The National Sexual Assault Hotline at 1-800-656-HOPE (4673) can also connect callers with a rape
crisis center in their area. In addition, the local phone directory sometimes lists rape crisis centers
with emergency numbers. If there is no local rape crisis center, seek ideas on ways to access
advocates from the state sexual assault coalition. One suggestion is to partner with a center in a
neighboring jurisdiction.



Only substitute in-house trained staff for community-based victim advocates if: (1) efforts to develop a
working relationship with a community-based victim advocacy program are unsuccessful; or (2) if
there is no such program in the area or region. If initial efforts fail to secure a community-based
victim advocate, create a plan to work incrementally towards that goal. Another option is to use
advocates from other community organizations, such as social services- or health-related programs if
sexual assault specific programs are not available.
Facilitate discussions between corrections staff and representatives of the community-based victim
advocacy program on how to provide advocacy services to sexual assault victims housed in the
correctional facility.
 Offer a facility tour to help advocates understand the correctional environment.
 Discuss the interest of the correctional facility in partnering with advocates to offer a range of
supportive services to victims. Seek their support of this partnership.
 Discuss the supportive services that would be most useful for victims housed in the facility and
the procedures needed to facilitate service provision. Corrections staff may request a tour of the
advocacy program to understand their scope of services.
 Discuss the scope of confidentiality permitted for victim/advocate communications—what will be
kept confidential and what community-based victim advocates are required to report to the facility
133
and/or the state.
Having the option for confidential communication with community-based
victim advocates may make victims more inclined to seek support to heal and more inclined to
134
work with investigators and prosecutors.
(Also see V3 and V11.) Victims should be informed
135
of the scope and limits of victim/advocate confidentiality before speaking with an advocate.
Corrections staff should also understand the scope and limitations of victim/advocate
communications, as well as the fact that corrections staff’s interactions with victims are not
confidential and they can be required to testify in judicial proceedings related to a sexual assault
case.

To be successful, advocates working with incarcerated victims must work collaboratively with their
corrections partners and negotiate agreements on confidentiality that protect victims without
compromising the safety and security of the facility. In the community, the extent of victim-advocate
132

State sexual assault coalitions serve as membership associations for local service providers, mainly from rape crisis centers, and
also often advocate for improvements in laws, services, and resources for survivors of sexual violence and service providers. As
cited at Resource Sharing Project at http://www.resourcesharingproject.org/.
133
For more on confidentiality, see Office on Violence Against Women, A National Protocol (2013), pp.47-49 and 28 C.F.R. §§
115.53, 115.253, and 115.353.
134
In her testimony before the National Prison Rape Elimination Commission, former California Department of Corrections and
Rehabilitation Assistant Director Wendy Still testified that California’s Paths to Recovery project (a joint program of Just Detention
International and the California Department of Corrections and Rehabilitation where advocates are allowed into facilities to provide
confidential counseling to incarcerated individuals) had resulted in “[a]n increased capacity to fulfill our rehabilitation mission and
create an environment that is more conducive to reporting incidents of sexual abuse.” Special Topics in Preventing and Responding
to Prison Rape: Medical and Mental Health Care, Community Corrections Settings, and Oversight, National Prison Rape Elimination
Commission Public Testimony (2007), Testimony of Wendy Still, p.5. Available electronically at
http://www.justdetention.org/en/reaching.aspx.
135
28 C.F.R. §§ 115.53, 115.253, and 115.353.

38

confidentiality can vary, depending on jurisdictional statutes. In general, community-based advocacy
programs do not release victim information unless (1) they have the victim’s permission, (2) the victim
discloses information that an advocate is required to report as per state statute, such as abuse or neglect
of a child or vulnerable adult or an emergency situation involving imminent risk of serious harm (e.g., the
victim is attempting suicide), or (3) the information has been successfully subpoenaed in court.
Communications between advocates and incarcerated victims should closely follow jurisdictional statutes.
However, there may be cases where advocates are required to disclose security risks that may not rise to
the community standard of imminent risk of serious harm. For example, advocates may be required to
report credible plans to escape or disclose information they learn about unsafe areas of the facility. In the
latter case, if an incarcerated victim reveals that he or she was assaulted in a blind spot area of the
facility and tells the advocate that assaults in that area are common, advocates can protect the victim
without jeopardizing security by reporting concerns about the blind spot without identifying the victim.






Decide who specifically from the community-based victim advocacy program will provide services
to victims in the correctional facility. Advocates should have training to work with victims from
confinement settings and be committed to the continuity of services for this population.
Advocates may be required to obtain a security clearance to enter the facility. For these reasons,
having advocacy program staff versus volunteer advocates may make more sense operationally.
Yet such a requirement should not be mandatory as many advocacy programs have minimal paid
staff and necessarily rely on volunteer staff for direct service provision.
 As applicable, discuss compensation for advocacy services. Corrections administrators are
encouraged to dialogue with community-based advocacy program directors about ways the
136
correctional facility can support them in being able to respond to this population.
The need and
extent of compensation may depend on factors such as the scope of services and travel
time/costs (particularly if the facility is a considerable distance from the advocacy program).
Some examples of being supportive include providing reimbursement for related travel or fee-forservices, sharing resources and expertise, and jointly applying for grant funds to build the
capacity of the advocacy program to do this work.
Facilitate cross-training for corrections staff and victim advocates. Corrections staff could benefit
from training from victim advocates on: (1) the dynamics of sexual assault victimization, (2) the
importance of trauma-informed care, (3) services of the advocacy program, (4) the scope and limits of
victim/advocate confidentiality, and (5) an overview of other relevant community resources. Victim
advocates could benefit from training from corrections staff on: (1) the correctional environment
(policies, layout, culture, information on the corrections population in the facility, etc.), (2) the
dynamics of sexual assault in the correctional setting, (3) facility policies related to the examination
process and longer-term service provision for victims, and (4) whether a security clearance is
required to enter the facility and how advocates should obtain this clearance, if needed.
 For community confinement facilities, advocates could also benefit from training from corrections
staff on: facility policies that impact victims’ interaction with them, including if residents’ conditions
of release require them to inform the correctional facility of their whereabouts and to secure
permission from the facility before meeting an advocate off-site; and financial responsibilities of
the facility, jurisdiction, and residents for medical care associated with the sexual assault and the
medical forensic examination.
Delineate the relationship between the correctional facility and community-based victim advocacy
program in a written memorandum of understanding (MOU). Clarify:
 Contact persons at the correctional facility and victim advocacy program;
 How a victim advocate will be notified/activated;

136

Some victim advocacy programs may initially be hesitant to provide services to victims in correctional environments due to
stipulations of some of their funders. For example, many of these programs receive Victims of Crime Act (VOCA) funding, which
cannot currently be used to serve victims in correctional environments. However, VOCA funded organizations are not prohibited
from providing services for victims in corrections through other, non-VOCA funding streams. DOJ will soon publish a proposed rule
that would revise the VOCA Victim Assistance Program Guidelines to allow services for incarcerated victims. Likewise, STOP
Formula Grants under VAWA must generally focus on women, although recipients are required to serve similarly situated men in
need who call for assistance. After October 1, 2013, STOP funds will be allowed to support programs addressing sexual assault
against men, women, and youth in correctional and detention settings. Funds from other sources, including, but not limited to
compensation from a correctional agency, can be used to serve both men and women in confinement settings.

39









How a victim advocate will enter/exit the correctional facility (both for secure and non-secure
settings), if applicable;
Where meetings with victims will take place and how these meetings will be facilitated, keeping
the need for victim privacy and safety at the forefront;
Scope of services a victim advocate can provide, direct services and otherwise (e.g., case
reviews, consultation, etc.);
Reporting requirements for a victim advocate and any issues related to the scope and limits of
victim/advocate confidentiality;
The victim advocacy program’s commitment to serve all victims in the facility, regardless of sex,
gender identity, or sexual orientation;
Required training for corrections staff and victim advocates related to responding to sexual
assault in the correctional environment (also see C3); and
Arrangements to compensate the advocacy program for services, as applicable.

V6. Train at least one staff person (either security or non-security) in the correctional facility to
serve as an internal victim resource specialist to provide general information and guidance to
victims during the immediate response and beyond.
 Clarify this position’s role in the correctional facility. It would be ideal for corrections administrators to
discuss with the community-based victim advocacy program how this position can dovetail with and
complement the role of the community-based victim advocate. During an immediate response, an
internal victim resource specialist can help ensure that victims receive the following information in a
timely and compassionate manner:
 What happens once a report of sexual assault is made within the facility (e.g., explain how it will
be responded to, including who will respond, and what victims should expect during any resulting
investigation, prosecution, and/or administrative hearing);
 Victims’ options for protection, emotional support/victim advocacy, medical/mental health care,
evidence collection, and criminal justice involvement; and
 The importance of preserving forensic evidence on victims’ clothing and bodies prior to a medical
forensic examination.
Also, the corrections administrator could assign an internal victim resource specialist the
responsibility of contacting internal and external responders to alert them of the possible need for
their services, and/or coordinating internal follow-up care and external services to promote victim
healing and investigative processes.
 Recognize that the internal victim resource specialist is not intended to be a substitute for a
community-based victim advocate. However, if a community-based victim advocate is not available
to provide services, then this position could be temporarily expanded to include additional duties, with
the proper training and supervision. In this case, efforts should continue to involve a victim advocate
and if successful, relieve this staff person of these additional duties. (Also see V5.)
 Decide who within the correctional facility is eligible to fill this position. Corrections staff applying for
this position should have regular contact with individuals housed in the correctional facility. They
should have interest in doing this kind of work—therefore, staff members should be encouraged to
volunteer for this position rather than being assigned by management. A qualified internal mental
health practitioner might be a good candidate for this position. When possible, corrections
administrators should collaborate with community-based victim advocates to screen and train
137
candidates (both to ensure a good fit for the position and prepare volunteers for their role).
In
smaller facilities, it may be necessary to train two or three staff members to take turns being on-call.
Larger facilities might consider having one trained staff person per shift. In terms of training, the
internal victim specialist could benefit from knowledge/skill building on topics including, but not limited
to: the scope and limitations of this role, relevant policies and laws, what is entailed in an immediate
response to a report of sexual assault, dynamics of sexual assault in correctional environments,
common victim reactions and needs, listening and crisis intervention skills, what victims can expect

137

When screening, one issue to consider is if candidates have histories of sexual victimization. If so, it is critical to assess if they
have sufficiently healed from this trauma in order to be able to (1) separate their own feelings about sexual victimization from those
of victims they might work with in this position, and (2) effectively cope with secondary trauma they might experience.

40

once a report is made, victim options and rights, the basics of communicating with other responders,
and self-care.
V7. Ensure that victims have access to sexual assault forensic examiners to perform the medical
138
forensic examination.
These examiners should have specialized education and clinical preparation in the collection of forensic
evidence and treatment of sexual assault patients. With such training, they can competently and
efficiently conduct a medical forensic examination, address the specialized needs of sexual assault
victims, and testify in related judicial proceedings as needed.
 When possible, consider utilizing independent forensic examiners, meaning those not employed by
the correctional facility or under contract with the correctional agency. Using independent forensic
examiners can be beneficial in several ways. It helps avoid the possibility that a victim will be
examined by someone who sexually assaulted them. It can also help avoid a potential conflict of
interest or the appearance of a conflict of interest for correctional facilities investigating a sexual
assault.
 Identify local or regional forensic examiners/forensic examiner programs. Sexual assault nurse
examiner (SANE) programs are available in many communities. One resource for locating a SANE or
other forensic examiner programs in a particular area is through the Sexual Assault Forensic
Examiner Technical Assistance website at http://www.safeta.org/. Clicking “Find a Program” takes
you to the International Association of Forensic Nurses’ Clinical Forensic Program Registry.
 Prison and jail administrators are urged to identify and coordinate with sexual assault forensic
examiners to conduct this examination, either at a local/regional examination site (e.g., a hospital
or other facility that has a forensic examiner/forensic examiner program) or the medical unit of the
139
prison or jail.
Jails without a medical unit should either consider sending victims out to have
the examination or ensure they select a location in their facilities that provides the necessary
privacy, space, equipment, and supplies. (Also see C5.)
 Community confinement administrators should identify local or regional examination sites that use
specially educated and clinically prepared sexual assault forensic examiners to conduct the
examination and ensure that residents who report sexual assault to staff are sent to those sites if
they require a medical forensic examination. (Also see C4.)
 Facilitate dialogue among corrections staff, forensic examiners, and other examination site staff as
applicable on how to coordinate the examination.
 Offer a correctional facility tour to help forensic examiners and examination site staff understand
the correctional environment—in turn, corrections staff could request an examination site tour,
particularly if it is external to the correctional facility, to understand what happens during the
examination;
 Identify issues that need to be discussed or clarified related to conducting a medical forensic
examination for sexual assault victims from the correctional facility (regarding communications
needed between corrections staff/examination site staff before and after the examination, security
issues for the examination site and the examiner when victims are from prisons or jails, scope of
information/record sharing between the facility and the examination site/examiner, etc.).
 If administrators from prisons or jails are considering the possibility of having a forensic examiner
conduct examinations at the correctional facility, discuss the advantages/disadvantages of this
arrangement and logistics involved in facilitating all aspects of the examination process. (Also see
C5.)
 Facilitate cross-training for corrections staff and sexual assault forensic examiners and other
examination site staff. Corrections staff could benefit from training from forensic examiners on: (1)
the purposes and steps of the medical forensic examination, (2) jurisdictional policies related to the
examination and sexual assault evidence collection kit (if such policies exist), (3) the role of the

138

28 C.F.R. §§ 115.21, 115.121, 115.221, and 115.321.
See Office on Violence Against Women, A National Protocol (2013), pp.63-65, for a general discussion regarding facilities where
the examination is conducted. Regardless of the location, the examination should be conducted by a specially educated and
clinically prepared sexual assault forensic examiner. See A National Protocol (2013), pp.59-61, for further information on forensic
examiners.
139

41





forensic examiner, (4) follow-up activities of the forensic examiner, and (5) areas and tasks where
coordination between the forensic examiner and corrections staff is necessary.
Forensic examiners and other examination site staff could benefit from training from corrections staff
on: (1) the correctional environment (policies, culture, information on the corrections population at the
facility, etc.); (2) the dynamics of sexual assault in this environment; (3) facility policies on the
examination process; and (4) if applicable, whether a security clearance is required to enter the
facility.
 To be prepared to respond to victims from prisons and jails, forensic examiners and other
examination site staff could benefit from training from corrections staff on: (1) correctional facility
rules governing professional boundaries, including prohibitions on developing personal
relationships or providing favors or items that are considered contraband; (2) procedures to
maintain safety and security at the examination site, including why and under what circumstances
a security presence is necessary (and where they should stand to minimize intrusiveness),
safeguarding medical instruments, and arranging the room so that non-security personnel can
exit if necessary; (3) where a victim will wait at the examination site to maximize both safety and
victim comfort; (4) if incarcerated victims are shackled/restrained during the examination, how to
make sure they are as comfortable as possible and able to participate in examination activities;
and (5) how to work with corrections personnel regarding victim care. (Also see V9 and C5.)
 To be prepared to respond to victims from community confinement facilities, forensic examiners
and other examination site staff could also benefit from training on: (1) correctional facility policies
that might impact victims’ interaction with them, including if residents’ conditions of release
require them to inform the correctional facility of their whereabouts; and (2) financial
responsibilities of the residents, correctional facility, and the jurisdiction for medical care
associated with the medical forensic examination. (Also see C4.)
Delineate the relationship between the correctional facility and the forensic examiner/examination site
in a written MOU. Clarify:
 For prisons and jails: whether victims will go to an examination site or the forensic examiner will
go to the correctional facility to perform the examination (also see C5);
 For community confinement facilities and prisons and jails: who will send victims to an
examination site for the examination, what procedures will be used by the correctional facility to
notify staff at the examination site when an incarcerated individual will be coming in for an
examination and, when possible, an estimated time of arrival (also see C4);
 If victims from prisons or jails are sent to an external examination site: how they will be
transported to/from the examination site, what security will be provided in transit and on site, and
if corrections staff will bring additional clothing for victims in case the clothes they have on are
taken for evidence (also see C5);
 If examinations are conducted at a prison or jail: how the correctional facility will notify/activate
the forensic examiner to come to the facility to conduct an examination, what response time has
been agreed upon between the correctional facility and examiner (e.g., the examiner will arrive at
the facility within a 60-minute time period after notification), how the forensic examiner will
enter/exit the correctional facility, what security clearance is needed, if any, where specifically in
the facility the examination will be conducted, and whether that location provides the privacy,
physical space, equipment, and supplies necessary to facilitate the examination (also see C5);
 For victims from both community confinement facilities and prisons and jails: what is involved in
the medical forensic examination and the examiner’s role during and after the examination (e.g.,
communicate with staff at the correctional facility to provide follow-up instructions, testify in
related judicial hearings, provide consultation, and participate in case reviews); and
 The required training for corrections staff from both community confinement facilities and prisons
and jails, as well as for forensic examiners and other examination site staff related to the
examination process (also see C3, C4, and C5).

V8. Offer a medical forensic examination to sexual assault victims whenever it is appropriate.
(See Section II for further details.)
140

28 C.F.R. §§ 115.21, 115.121, 115.221, and 115.321.

42

140













Recognize that this examination addresses the full spectrum of sexual assault, not only attempted
and/or completed sexual penetration.
Understand that this examination speaks to victims’ medical and evidentiary needs. Depending on the
circumstances of the case and victim needs and wishes, a full or partial examination can be
conducted.
Recognize that one of the primary reasons victims seek help is concern about their physical health.
The medical forensic examination addresses the specialized health care needs of individuals who
have been sexually assaulted.
To determine whether this examination is appropriate in a specific case, consider:
 the victim’s health needs and concerns;
 the jurisdiction-accepted timeframe for evidence collection (e.g., as per policies for use of the
jurisdiction’s sexual assault evidence collection kit); and
141
 the specific circumstances of the assault.
If there is a question as to the appropriateness of an
examination, seek the input of a forensic examiner, in conjunction with an investigator, if one is
involved in the case.
If there is a question of whether evidence might exist, err on the side of caution and refer victims for
this examination.
142
The victim shall not assume the financial cost related to evidence collection.
The victim must have the option of having the examination even if they are undecided about
cooperating with a criminal investigation.
 Victims in community confinement facilities will often be able to seek an examination without
disclosing to/getting the assistance of corrections staff. If they do not disclose to corrections staff
and have the option of reporting the sexual assault to law enforcement, they must be able to have
this examination even if they are undecided about reporting.
 Victims in prisons and jails who report a sexual assault to corrections staff should be able to have
143
this examination even without naming their perpetrators.
144
Never force a victim to undergo this examination.
If a forensic examination is not conducted, discuss with victims their needs and options and help them
access services they want, to the extent possible, as per facility policies and as appropriate to the
circumstances of the case.

V9. If, for security purposes, victims from prisons and jails must be shackled or otherwise
restrained, ensure the level of shackling/restraint correlates with their security status. However,
shackle or restrain only if necessary for security.
When needed, victims should be restrained and shackled as comfortably and respectfully as possible,
and in a way that allows them to participate in the examination activities.
V10. Facilitate victims’ access to personal support persons, if requested.
In this guide, personal support persons refer to victims’ family, friends or others that they may informally
seek emotional support from in the aftermath of a sexual assault, such as religious counselors. It does
not refer to community-based victim advocates. (Also see V5.)
 Be aware that when and how victims are able to access personal support persons can differ based on
the type of correctional setting. Access is typically more limited in prisons and jails than in community
confinement due to security reasons.
 Refer to the National Protocol for guidance on accommodating requests by victims housed in
141

See Office on Violence Against Women, A National Protocol (2013), pp.71-72, for more information on these kits. As noted
earlier, jurisdictions typically have a standard cut-off time to collect evidence on victims’ bodies and clothing, using their designated
evidence collection kit. Most jurisdictions allow some flexibility in cut-off times given it is conceivable under some circumstances
that evidence may still be available even beyond the cut-off times. See A National Protocol (2013), pp.73-74, for more on timing
considerations for collecting evidence.
142
See Office on Violence Against Women, A National Protocol (2013), p.55 and 28 C.F.R. §§ 115.21, 115.121, 115.221 and
115.321.
143
The Department of Justice’s PREA standards indicate that the victim can receive emergency medical care without having to
name the abuser. See 28 C.F.R. §§ 115.82, 115.182, 115.282, and 115.382. See Office on Violence Against Women, A National
Protocol (2013), pp.51-54.
144
See Office on Violence Against Women, A National Protocol (2013), pp.43-45.

43

145



community confinement facilities for personal support persons.
Permit victims in prisons and jails to call personal support persons if they wish following a medical
forensic examination. If the examination is conducted off-site, such calls will likely have to wait
until the victim returns to the facility. Due to security concerns while off-site from the facility,
allowing incarcerated victims to make phone calls or receive in-person visits from personal
support persons before, during, or immediately after the forensic medical examination is not
feasible. (Also see V4.)

V11. Devise correctional facility practices that address, to the extent possible, victims’ concerns
146
related to reporting.
(See Section I for reporting concerns.)
 Educate all corrections staff, external agencies and professionals who interact with individuals
housed in the correctional facility, and other relevant entities (e.g., employers of residents in
147
community confinement) of the facility’s zero tolerance policy towards sexual assault.
They should
be informed specifically about what zero tolerance entails including, but not limited to, what activities
are considered sexual assault, how those housed in the facility learn about this policy, options and
procedures for victims to report sexual assault, what will happen if a report of sexual assault is made,
and what resources are available to victims and how they can access them.
 Upon intake to the correctional facility, provide individuals with information about sexual assault,
148
including, but not limited to: general information and facts about sexual assault; their right to be free
from sexual assault and retaliation; the facility’s zero tolerance policy toward sexual assault; how to
report crimes, including sexual assault, and potential benefits of reporting; limits to confidentiality
149
when disclosing sexual assault; and protection and support services available to sexual assault
victims. Peer education programs may be useful in disseminating the above information. Facilities
should also make this information readily available throughout the facility on posters or other print
materials.
 For residents of community confinement facilities, also explain that they may bear some
responsibility for health care costs related to the sexual assault—while the medical forensic
examination, including STI and pregnancy testing/prophylaxis, is typically covered, they may be
responsible for other costs (e.g., initial and follow-up treatment for injuries sustained during the
assault or for mental health counseling).
 Inform residents in community confinement facilities if they have the option of reporting crimes,
including sexual assault, directly to law enforcement, in addition to or instead of reporting to the
correctional facility. If they do have this option, they should also be aware of reasons to report to
the correctional facility, in addition to or instead of reporting to law enforcement, such as: (1) in
the case of staff sexual misconduct, so perpetrators can be removed from duty pending an
investigation, as per facility policy; and (2) in the case of sexual assault committed by another
resident, so the correctional facility can immediately separate perpetrators from victims and
potentially impose sanctions against perpetrators to prevent further violence. (Also see C4.)
 Make accommodations as needed to ensure access to this information for all individuals housed in
the facility, including those who have limited English proficiency, are low literate or illiterate, are deaf,
150
or have a disability that might impact their vision or ability to process information.
 Make facility policies on reporting as easy, private, and secure as possible.
 Ensure there is at least one way for victims in correctional facilities to report sexual assault to an
151
outside public or private entity or office that is not part of the agency.
This outside entity should be
145

Office on Violence Against Women, A National Protocol (2013), p.41.
28 C.F.R. §§ 115.51, 115.151, 115.251, and 115.351.
147
28 C.F.R. §§ 115.31, 115.131, 115.231, 115.331, 115.32, 115.132, 115.232, and 115.332.
148
This lists builds upon the Office on Violence Against Women, National Protocol (2013) p. 42; 28 C.F.R. §§ 115.33, 115.233, and
115.333; and National Prison Rape Elimination Commission, Standards for the Prevention, Detection, Response, and Monitoring of
Sexual Abuse in Adult Prisons and Jails (2009).
149
Corrections staff are typically obligated to report, according to their facilities’ policies (and under state law in many instances),
any knowledge or suspicion of sexual assault involving individuals in prison, jail, and community confinement. However, they do not
have the duty to report sexual victimization that occurred outside a correctional setting/custodial relationship, unless it is required
under mandatory reporting laws of the jurisdiction (e.g., if the victims is a minor or considered a vulnerable adult). See 28 C.F.R. §§
115.33, 115.233, and 115.333.
150
28 C.F.R. §§ 115.16, 115.116, 115.216, and 115.316.
151
28 C.F.R. §§ 115.51, 115.151, 115.251, and 115.351.
146

44







prepared to provide this service and have specially trained staff available to receive reports. Training
should include a primer on a victim-centered response and procedures for forwarding reports to
officials at the correctional facility.
 Residents in community confinement facilities will often have the option of reporting directly to law
enforcement, in addition to or instead of reporting to the correctional facility. As described earlier
in this recommendation, the facility should inform residents upon intake whether they have this
option. If so, the facility should also provide reasons for considering reporting to the correctional
facility, in addition to or instead of reporting to law enforcement. Corrections staff should
cooperate with law enforcement personnel if the report is made to law enforcement; if the report
is made to both entities, they should coordinate the immediate response and subsequent
investigation as appropriate to the case. (Also see C4.)
 Victims in prisons and jails should be allowed to report a sexual assault to corrections staff or
outside entities without naming their perpetrators. Reporting in this manner should allow them to
receive medical treatment, a medical forensic examination, counseling, and support. Corrections
staff may be able to help them address their general safety concerns. However, if perpetrators
are not named, the facility cannot pursue disciplinary action against them or offer specific
protection for victims from them.
Ensure that corrections staff and external agencies consistently respond to sexual assault in a
manner that demonstrates to those housed in the correctional facility that they take reports of sexual
assault seriously and will strive to help victims and hold perpetrators accountable for their behaviors.
When incarcerated individuals and residents see trained staff and responders from external agencies
working collaboratively and quickly to respond to victims’ needs and investigate reports of sexual
assaults, they will likely be more willing to report if they become victims of sexual assault during their
incarceration.
Use case-by-case assessment, including consulting with security staff and talking to victims about
their safety concerns and possible precautions, to reduce the use of protective actions that victims
152
could perceive as punitive.
(Also see V3.)
Whenever possible, provide victims with access to community-based victim advocates for confidential
153
emotional support and counseling related to healing from sexual assault.
(Also see V5.)
Strictly limit who within the correctional facility and external agencies can access information about a
154
report of sexual assault.
(Also see V3 and V4.)

V12. Offer victims information following their sexual assault.
 Develop written information on sexual assault topics that can be offered to victims. Note that written
information can be provided through the correctional facility and/or other sources (e.g., the
community-based victim advocacy program and at the examination site). Information on the following
155
topics may be helpful:
 Normal reactions to sexual assault (stressing that it is never the victim’s fault) and signs and
symptoms of traumatic response;
 The medical forensic examination, including how findings potentially will be used;
 Available victim support and advocacy services;
 Available mental health counseling options;
 Where applicable for female victims, information about related pregnancy risks and all pregnancyrelated medical services that are lawful in the community;
 Information about related risks of sexually transmitted infections and prophylaxis;
 Victims’ expectations and rights, including the right to be free from retaliation;
 Medical discharge and follow-up instructions/care needed;
 Planning for their safety and healing;
152

28 C.F.R. §§ 115.41, 115.141, 115.241, 115.341, 115.42, 115.242, 115.342, 115.43, 115.68, and 115.368.
See 28 C.F.R. §§ 115.53, 115.253, and 115.353. California’s Paths to Recovery project (a joint program of Just Detention
International and the California Department of Corrections and Rehabilitation) is one example. See
http://www.justdetention.org/en/reaching.aspx for more information on the program.
154
28 C.F.R. §§115.82, 115.282, and 115.382.
155
Adapted from Office on Violence Against Women, A National Protocol (2013) p.42 and 28 C.F.R. §§ 115.82, 115.282, and
115.382.
153

45





 Steps and options in the criminal justice process;
 Civil remedies that may be available to sexual assault victims;
 Procedures to access related medical records or investigative reports; and
 Resources for support for victims’ families and friends.
Where possible and practical, use a three-tiered system to deliver the information: corrections staff
members (whether an internal victim resource specialist, medical/mental health staff, or corrections
officer) to provide information about what will happen at the correctional facility in response to the
report; forensic examiners to provide information on medical and forensic issues; and communitybased victim advocates to provide information on what symptoms/reactions they might experience in
the aftermath of the assault, emotional support, recovery options, and the criminal justice response to
a sexual assault.
Make accommodations as needed to ensure access to this information for victims who have limited
English proficiency, are low literate or illiterate, are deaf, or have a disability that might impact their
156
vision or ability to process information.

2. Recommendations for Promoting a Coordinated Team Approach157
C1. Form a planning committee to facilitate the development/revision of a correctional protocol for
an immediate response to sexual assault. This committee can also periodically review the
protocol for effectiveness and revise as needed.
The planning committee should be comprised of core responders involved in the immediate response to
sexual assault for a specific correctional facility and those from responding agencies who are able to
make decisions on behalf of their agencies or designee. Possible committee members could include:
 Corrections administrators
 The agency’s PREA coordinator (as applicable)
 Community-based victim advocate program director and staff
 Corrections staff acting as internal victim resource specialists
 Corrections medical director and staff (as applicable to the facility)
 Corrections mental health director and staff (as applicable to the facility)
 Corrections staff who transport victims to/from the examination site and provide security (as
applicable to the facility)
 Forensic examiners
 Administrators from the examination site (if applicable)
 Corrections investigators
 Correctional facility classification and training staff
 Law enforcement personnel
 Sex crimes investigators
 Prosecutors
158
 Forensic scientists.
If a correctional facility is part of a larger correctional system, it may make sense to plan an immediate
response protocol for all facilities in the system rather than for one facility at a time.
 Assess the current immediate response when individuals housed in the correctional facility report
sexual assault to learn what works and where gaps exist. (See Appendices D and E.)
 Map out a strategic plan for an ideal immediate response that builds upon strengths in the current
response and addresses gaps. Create the policies and procedures necessary to implement that
vision. Include policies and procedures that facilitate coordinated actions of all core responders to a
sexual assault reported in the correctional facility. To strengthen the effectiveness of such policies
and procedures, develop MOUs with external agencies to solidify working relationships and clarify
actions needed on each responder’s part. (See Appendices D and E.)
156

28 C.F.R. §§ 115.16, 115.116, 115.216, and 115.316.
28 C.F.R. §§ 115.65, 115.165, 115.265, and 115.365.
158
If a forensic scientist (e.g., from the jurisdiction’s crime lab) is not available, it is useful to at least identify a forensic scientist the
planning committee can consult if forensic input is needed.
157

46

C2. Consider participating in a community-based sexual assault response team (SART), if one
exists, or forming a SART for the correctional facility. A SART is a vehicle used to facilitate
coordination among core responders to reports of sexual assault. Core responders are those
professionals involved in an immediate response to a report of corrections-based sexual assault, both
those internal and external to the correctional environment.
 If a community SART exists, consider hosting a SART meeting at the correctional facility to learn
more about how the local SART functions, as well as to provide a tour of the facility, educate SART
members regarding needs of victims in confinement settings, and get input on whether the local
SART or a corrections-based SART would be most appropriate for victims in the correctional facility.
Hosting a SART meeting may also help the correctional facility gain support for a formal partnership
with prosecutors. Formal relationships with prosecutors may help increase and improve
communications regarding criminal cases of corrections-based sexual assault, which in turn could
improve prosecution and conviction rates for these assaults.
 Consider the logistical tasks and challenges related to developing a SART specific to the correctional
facility:
 How will the SART (and each member of the SART) be activated when a sexual assault is
reported in the correctional facility and during the examination process?
 What are the roles of each member of the SART in responding to a report of corrections-based
sexual assault? What roles do they have, if any, following an immediate response/the
examination process? (See Appendix D for potential core responder roles.)
 How will the SART be tailored to address the specific circumstances that may face sexual assault
victims housed in the correctional facility?
 What are potential challenges and issues that might arise when responding to a report of
corrections-based sexual assault and what are possible solutions to these challenges and issues
for the SART?
 Based on resources and corrections-specific issues, decide whether to become active in the local
SART or form a facility-based SART. Some correctional facilities may already be involved in their
community SARTs; if not, getting involved might be a relatively easy task.
 For example, one representative from a community confinement facility or a small jail could
participate on the local SART, attending periodic team meetings. That representative could then
lead internal facility coordination efforts and activate coordination with external agencies and
professionals as needed.
 Or a jail might be administered by a sheriff’s office that already participates on the local SART. In
that case, the sheriff and the jail administrator could work together with other SART members to
ensure that a report of sexual assault at the jail activates the local SART response. In places
where the jail is not run by a sheriff, jail administrators could connect with the local SART directly.
Similarly, law enforcement staff who supervise lockups could also be involved in the SART, either
directly or in conjunction with other staff from their agency (a jail administrator, investigators, or
the sheriff/chief), to ensure that a sexual assault that occurs in the lockup activates the local
SART response.
 A prison administrator or a staff person designated by the administrator could initially represent
the correctional facility on the SART and then determine which additional prison staff should also
participate on the local SART.
If a corrections administrator chooses to form a facility-based SART, it can be done in increments
rather than all at once. For example, in facilities with an existing support/crisis response team, this
team could be expanded in scope and in members to be able to take on SART functions. Smaller
facilities may want to explore the possibility of collaborating with other nearby correctional facilities of
the same type to establish a joint SART.
 Partner with the local SART (if one exists) to maximize communications across SARTs and resource
sharing, and to receive guidance, even if a facility-based SART is formed.
C3. Ensure core responders are appropriately trained.
159

159

(Also see V5, V6, V7, V11, C4, and C5.)

28 C.F.R. §§ 115.31, 115.131, 115.231, 115.331, 115.32, 115.132, 115.232, and 115.332.

47







Provide training to core responders, both internal and external to the correctional facility, to promote
zero-tolerance of corrections-based sexual assault. The stigma connected with being a convicted
criminal can influence responders’ perceptions of sexual assault in confinement settings. They may
find it hard to view individuals housed in correctional facilities who are sexually assaulted as victims
who are worthy of help, justice, and healing. Others may see sexual assault as an unfortunate, but
inevitable reality facing individuals in the correctional environment. It stands to reason that
responders with these attitudes may not be invested in providing victim-centered care or in
coordinating with others to improve interventions in these cases. It likely is not worthwhile to victims
to report a sexual assault to staff or other external responders with these attitudes. (Also see V11.)
Ultimately, increasing responders’ understanding of the importance of providing victim-centered care
and using a coordinated team approach when responding to sexual assault can promote zero
tolerance for corrections-based sexual assault and raise the commitment to proactively intervene
when it does occur. Specifically, responders should be trained on: (1) the dynamics of sexual
victimization in confinement settings; (2) issues facing specific corrections populations who are at
high risk for sexual assault such as young males, first-time offenders, females, and gay, lesbian,
bisexual, transgender, and intersex individuals; (3) the necessity and benefits of helping victims in
these settings stay safe and heal; and (4) the usefulness of a coordinated team approach to
corrections-based sexual assault.
Ensure that all core responders are trained on the specifics of how to intervene in a sexual assault
reported in the correctional facility. Core responders should be educated on: (1) their facility-/agencyand position-specific roles in an immediate response to a report of sexual assault, as well as
applicable facility/agency policies and procedures; (2) the roles of other responders; (3) their
responsibilities for coordinating with other responders according to applicable policies and
procedures; and (4) what makes an immediate response effective (e.g., the response addresses the
victim’s needs, provides information about his/her options, focuses on maintaining his/her safety and
well-being, and supports his/her participation in an investigation). Training—whether it is facility/agency-specific or multi-agency/multidisciplinary—should emphasize a team approach to response.
Consider developing checklists to assist responders in fulfilling their roles. (See Appendix D for
potential core responder roles.)
Conduct both initial and refresher trainings, given the potential for staff turnover in all agencies and
the fact that staff might not get a chance to “practice” their response if there are few reports of sexual
160
assault.

C4. Sexual assault reported in community confinement facilities should, to the extent possible, be
handled like a sexual assault in the community, as per the National Protocol, with the exceptions
noted in this guide’s recommendations.
 Victims reporting sexual assault to corrections staff should be informed of whether they also have the
option of reporting to law enforcement. Corrections staff and other responders should understand if
victims have this option. In instances where a report is made to law enforcement as well as to the
correctional facility, corrections staff and local law enforcement should coordinate their immediate
response and subsequent investigations as appropriate. Planning such cooperation and coordination
ahead of time (e.g., by crafting an MOU between agencies) can make the response in specific cases
more streamlined and effective. (Also see V11.)
 Staff at community confinement facilities should contact 9-1-1 for resident victims with acute medical
needs (if victims cannot make the call for themselves) or when there are life threatening/serious
safety issues that cannot be addressed by staff at the facility (e.g., the perpetrator is present and
threatening the victim or others). Many community confinement facilities do not have medical staff.
However, if there is medical staff trained in assessing/treating acute injuries, they should be involved
in an immediate response.
 Victims with non-acute medical needs and concerns should be encouraged to seek medical attention,
either prior to and during the medical forensic examination or from another medical professional.
160

See Office on Violence Against Women, A National Protocol (2013), p.134. For further recommendations on education for core
responders, as well as applicable training and education requirements for individuals who have contact with persons housed in
correctional environments see also 28 C.F.R. §§ 115.31, 115.131, 115.231, 115.331, 115.32, 115.132, 115.232, 115.332, 115.34,
115.134, 115.234, 115.334, 115.35, 115.235, and 115.335.

48





Victims should be directed to the nearest facility that provides sexual assault medical forensic
examinations by trained forensic examiners. Staff at the examination site should activate the
examiner and victim advocate.
Victims should be encouraged to explore transportation options to get to/from the examination site
with law enforcement, victim advocates, and/or corrections staff. Law enforcement often will transport
victims to the examination site.
Ensure that core responders are trained to understand that victims’ conditions of release may require
notification to the community confinement facility of their travels/whereabouts. Core responders
should understand their role, if any, in facilitating this notification. Core responders may be asked by
a victim who has this travel requirement to notify the community confinement facility of his/her current
location (e.g., at the examination site, a law enforcement office, or community-based advocacy
program) and anticipated time of return to the facility. In these instances, core responders should
allow the victim to call his/her facility to provide this information and/or verify this information
themselves with corrections staff. If the resident indicates that they have not reported the sexual
assault to the community confinement facility, core responders should not disclose the reason for the
visit.

C5. Facilitate examination site readiness for victims from prisons and jails.
 Determine whether examinations will be conducted at the correctional facility or a local examination
site (e.g., a hospital or other facility that has specially educated and clinically prepared forensic
examiners conducting the medical forensic examination). Corrections administrators should discuss
the advantages, disadvantages, and logistics of such an arrangement with forensic examiners/other
examination site staff. (Also see V7.)
 If the medical forensic examination is to occur at a local examination site, establish an agreement
with the site, delineating operational procedures related to this examination and coordination
needed. (Also see V7.)
 If examinations are to be done at the correctional facility, delineate operational procedures and
coordination needed. (Also see V7.)
 Facilitate training for non-corrections-based health care providers who interact with sexual assault
victims on issues specific to conducting the examination with sexual assault victims from prisons or
jails. (See V7 for possible training topics.)
C6. Ensure that policies are in place for reporting sexual assault occurring in other correctional
161
facilities.
Victims in correctional facilities may delay reporting of a sexual assault until they are released or
transferred to another facility and no longer fear retaliation or loss of privileges or freedoms. Coordination
among correctional facilities to report the assault is critical to ensure that these delayed reports are taken
seriously and investigated promptly. Prisons, jails, lockups, and community confinement facilities should
work together to improve cross-communication among and between the different settings on this matter.
Residents of community confinement facilities who remained silent about sexual victimization while
incarcerated may disclose those experiences while in community settings. In addition to less fear of
retaliation from perpetrators, they may be somewhat more trusting of corrections staff, particularly given
their social worker/counselor functions.
 If an individual housed in a correctional facility reports being sexually assaulted while housed at
another correctional facility, the facility that received the report has a duty to notify the institution
where the assault occurred, regardless of the amount of time that has lapsed from the incident to the
reporting of the sexual assault.
 The institution currently housing the victim should obtain/receive information about investigation
162
findings from the institution where the assault occurred.
161

28 C.F.R. §§ 115.63, 115.163, 115.263, and 115.363.
The Department of Justice PREA standards require notifying an individual housed in a correctional facility about the findings of
an investigation (if another agency conducts the investigation, the correctional facility should request the relevant information from
the investigative agency in order to inform the individual). Under the PREA standards, facilities housing individuals are not required
to inform individuals of investigation findings from assaults that occurred in other facilities. However, this guide recommends that
facilities do so as a best practice. See 28 C.F.R. §§ 115.73, 115.273, 115.373.
162

49



Victims reporting sexual assault that occurred at another confinement facility should have access to
the same coordinated response as other sexual assault victims, including advocacy services and
support (although length of time since the assault may lessen the likelihood of forensic evidence, the
need for acute medical care, or a victim’s interest in advocacy/support).

C7. Initiate regular clinical reviews of the facility’s response to sexual assaults and responder
performance to determine strengths, weaknesses, gaps, and areas where additional training or
163
revisions to policy are indicated.
 In addition to corrections staff, involve outside community-based victim advocates and/or SART
164
members in these reviews whenever possible for perspective and guidance.

163

28 C.F.R. §§ 115.86, 115.186, 115.286, and 115.386.
Note that the Pennsylvania Coalition Against Rape may be a resource for states and counties on this practice. Contact
information available through http://www.pcar.org/.
164

50

Appendix A. Bibliography165
In addition to this guide, the following three publications provide a foundation for corrections
administrators as they draft or revise their protocols for an immediate response to sexual assault,
specifically during the medical forensic examination process:
National Prison Rape Elimination Commission (June 2009). National Prison Rape Elimination Commission Report.
Washington, DC: National Prison Rape Elimination Commission. Available electronically at
http://www.ncjrs.gov/pdffiles1/226680.pdf.
“National Standards to Prevent, Detect, and Respond to Prison Rape, Final Rule.” Federal Register 77:119 (June 20,
2012) pp.37106-37232.
Office on Violence Against Women (2013). A National Protocol for Sexual Assault Medical Forensic Examinations,
Adults/Adolescents, 2d. Washington, D.C.: U.S. Department of Justice. Available electronically at
https://www.ncjrs.gov/pdffiles1/ovw/241903.pdf. For resources related to the National Protocol and the medical
forensic examination, go to http://www.safeta.org, call the SAFEta Helpline: 1-877-819-SART, or e-mail
info@safeta.org.

Additional reference tools:
Abner, C., Browning J., & Clark, J. (December 2009). Preventing and Responding to Corrections-Based Sexual
Abuse: A Guide for Community Corrections Professionals. Lexington, KY.: American Probation and Parole
Association, with International Community Corrections Association (Silver Spring, MD), & Pretrial Justice Institute
(Washington, D.C.). Available electronically at http://nicic.gov/Library/024176.
National Prison Rape Elimination Commission (2009). Standards for the Prevention, Detection, Response, and
Monitoring of Sexual Abuse in Community Corrections. Washington, D.C.: National Prison Rape Elimination
Commission. Available electronically at http://www.ncjrs.gov/pdffiles1/226683.pdf.
National Prison Rape Elimination Commission (2009). Standards for the Prevention, Detection, Response, and
Monitoring of Sexual Abuse in Lockups. Washington, D.C.: National Prison Rape Elimination Commission.
Available electronically at http://www.ncjrs.gov/pdffiles1/226685.pdf.
National Prison Rape Elimination Commission (2009). Standards for the Prevention, Detection, Response, and
Monitoring of Sexual Abuse in Adult Prisons and Jails. Washington, D.C.: National Prison Rape Elimination
Commission. Available electronically at http://www.ncjrs.gov/pdffiles1/226682.pdf.
Office for Victims of Crime (2011). SART toolkit. Washington, D.C.: U.S. Department of Justice, Office of Justice
Programs. Available electronically at http://ovc.ncjrs.gov/sartkit/.
U.S. Department of Justice (January 24, 2011). Initial Regulatory Impact Analysis, Proposed National Standards to
Prevent, Detect, and Respond to Prison Rape Under PREA. Washington, D.C. Available electronically at
http://www.ojp.usdoj.gov/programs/pdfs/prea_nprm_iria.pdf.

Additional documents referenced in this guide:
Beck, A., Harrison, P., Berzofsky, M., Caspar, R., & Krebs, C. (2010). Sexual Victimization in Prisons and Jails
Reported by Inmates, 2008-09. National Inmate Survey, 2008-09. Washington, D.C.: U.S. Department of Justice,
Office of Justice Programs, Bureau of Justice Statistics. Available electronically through http://bjs.ojp.usdoj.gov/.
Beck, A., Harrison, P., & Guerino, P. (2010). Sexual Victimization in Juvenile Facilities Reported by Youth, 2008-09.
Washington, D.C.: U.S. Department of Justice, Office of Justice Programs, Bureau of Justice Statistics. Available
electronically through http://bjs.ojp.usdoj.gov/.

165

Note that the online resources listed in this bibliography were available at the time of this guide’s publishing; however, they may
be moved or be removed at any time. If you are experiencing difficulty accessing an online resource listed here, you might try to
find it by doing a title search through your web browser.

51

Beck, A. & Guerino, P. (2011). Sexual Violence Reported by Adult Correctional Authorities 2007-2008. Washington,
D.C.: U.S. Department of Justice, Office of Justice Programs, Bureau of Justice Statistics. Available electronically
through http://bjs.ojp.usdoj.gov/.
Beck, A. & Johnson, C. (2012). Sexual Victimization Reported by Former State Prisoners, 2008. Washington, D.C.:
U.S. Department of Justice, Office of Justice Programs, Bureau of Justice Statistics. Available electronically
through http://bjs.ojp.usdoj.gov/.
Catalano, S. (2006). National Crime Victimization Survey: Criminal Victimization, 2005. Washington, D.C.: U.S.
Department of Justice, Office of Justice Programs, Bureau of Justice Statistics. Available electronically through
http://bjs.ojp.usdoj.gov/.
Dumond, R. (2006). The Impact of Prisoner Sexual Violence: Challenges of Implementing Public Law 108-79-The
Prison Rape Elimination Act of 2003, Journal of Legislation, 32. Available electronically through
http://www.justdetention.org.
Glaze, L. (2010). Correctional Population in the United States, 2009. Washington, D.C.: U.S. Department of Justice,
Office of Justice Programs, Bureau of Justice Statistics. Available electronically through http://bjs.ojp.usdoj.gov/.
Just Detention International (2009). The Basics About Sexual Abuse in U.S. Detention. Los Angeles, CA. Available
electronically through http://justdetention.org/en/fact_sheets.aspx.
Mariner, J. (2001). No Escape: Male Rape in U.S. Prisons. New York: Human Rights Watch. Available electronically
through http://www.hrw.org/legacy/reports/2001/prison/.
National Institute of Corrections/American University, Washington College of Law, Project on Addressing Prison Rape
(2010). Curriculum: Investigating Allegations of Staff Sexual Misconduct with Offenders. Washington, D.C.
Available electronically through http://www.wcl.american.edu/nic/.
National Institute of Corrections/American University, Washington College of Law, Project on Addressing Prison Rape
(2009). Fifty-State Survey of Criminal Laws Prohibiting Sexual Abuse of Individuals in Custody. Washington, D.C.
Available electronically through http://www.wcl.american.edu/nic/.
National Institute of Corrections/American University, Washington College of Law, Project on Addressing Prison Rape
(2009). State Criminal Laws Prohibiting Sexual Abuse of Individuals Under Community Corrections Supervision.
Washington, D.C. Available electronically through http://www.wcl.american.edu/nic/.
National Institute of Corrections/American University, Washington College of Law, Project on Addressing Prison Rape
(2008). Responding to Inmate on Inmate Sexual Violence. Washington, D.C. Available electronically through
http://www.wcl.american.edu/nic/.
Rand, M. (2009). Crime Victimization Survey: Criminal Victimization 2008, Bureau of Justice Statistics Bulletin
Washington, D.C.: U.S. Department of Justice, Office of Justice Programs, Bureau of Justice Statistics. Available
electronically through http://bjs.ojp.usdoj.gov/.
Robertson, J. (2003). Rape Among Incarcerated Men: Sex, Coercion, and STDs. AIDS Patient Care and STDs,
17(8). Available electronically through http://www.justdetention.org/pdf/soc/RapeAmongIncarceratedMen.pdf.
Santa Barbara Graduate Institute Center for Clinical Studies and Research and LA County Early Intervention and
Identification Group (2005). Emotional and Psychological Trauma: Causes and Effects, Symptoms and
Treatment. Healing Resources.info, reprinted from Helpguide.org. Available electronically through
http://www.healingresources.info.
Sidran Institute (2000). What is Post-Traumatic Stress Disorder? Brooklandville, MD. Available electronically through
http://www.sidran.org.
Smith, B. & Yarussi, J. (2007). Legal Responses to Sexual Violence in Custody: State Criminal Laws Prohibiting Staff
Sexual Abuse of Individuals Under Custodial Supervision. Washington, D.C., National Institute of Corrections.
Available electronically through http://www.wcl.american.edu/nic/.

52

Struckman-Johnson, C., Struckman-Johnson, D., Rucker, L., Bumby, K., & Donaldson, S. (1996). Sexual Coercion
Reported by Men and Women in Prison, Journal of Sex Research, 33(1). Available electronically through
http://www.justdetention.org/pdf/soc/SexualCoercionReportedMenWomenPrison.pdf.
Tjaden, P. & Thoennes, N. (1998). Prevalence, Incidence and Consequences of Violence Against Women: Findings
from the National Violence Against Women Survey. Washington, D.C.: U.S. Department of Justice, National
Institute of Justice. Available electronically through http://www.nij.gov/publications/welcome.htm.
Tjaden, P. & Thoennes, N. (2006). Extent, Nature and Consequences of Rape Victimization: Findings from the
National Violence Against Women Survey (Special Report). Washington, D.C.: U.S. Department of Justice,
National Institute of Justice. Available electronically through http://www.nij.gov/publications/welcome.htm.
Vera Institute of Justice (2011). Summary Memos for the Sexual Assault Forensic Protocol in Corrections: Prison,
Jail, and Residential Community Corrections Work Group Meetings. Washington, D.C.: Unpublished.
Warren, J., Jackson, S., Booker Loper, A., & Burnette, M. (2009). Risk Markers for Sexual Predation and
Victimization in Prison. Report submitted to the U.S. Department of Justice. Available electronically through
https://www.ncjrs.gov/pdffiles1/nij/grants/230522.pdf.
West Virginia Sexual Assault Free Environment Partnership (2010). WV S.A.F.E. Training and Collaboration Toolkit:
Serving Sexual Violence Victims with Disabilities. Sexual Violence 101. West Virginia Foundation for Rape
Information Services, Northern West Virginia Center for Independent Living, & West Virginia Department of Health
and Human Resources.
Wolff, N. & Shi, J. (2009). Contextualization of Physical and Sexual Assault in Male Prisons: Incidents and Their
Aftermath. Journal of Correctional Health Care, 15(1). Available electronically through
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2811042/.

53

Appendix B. Issues and Recommendations for
Lockups166
Many lockups are situated in law enforcement agencies that are experienced in responding to sexual
assaults that occur in the community. Those agencies should review the U.S. Department of Justice’s
Office of Violence Against Women publication, National Protocol for Sexual Assault Medical Forensic
167
Examinations: Adults/Adolescents, 2d. (referred to in this guide as the National Protocol) and apply its
principles to the fullest extent possible to sexual assaults that occur in their lockups. Appendix B provides
an overview of lockups and sexual assault and offers administrators who operate lockups a few targeted
recommendations for improving the immediate response to sexual assault occurring or reported in their
facilities, using victim-centered care and coordination as the guiding principles.

1. Lockups and Sexual Assault
168

In the U.S. Department of Justice’s final standards on the Prison Rape Elimination Act (PREA), a
lockup is defined as a facility that contains holding cells, cell blocks, or other secure enclosures that are:
 Under the control of a law enforcement, court, or custodial officer; and
 Primarily used for the temporary confinement of individuals who have recently been arrested,
detained, or are being transferred to or from a court, jail, prison, or other agency.
169

Notably, people usually spend hours, not days, in lockups before being transferred to another facility or
released. Despite the short period of time detainees spend in lockups, Congress recognized the
opportunity for sexual assault to occur in these settings by including “police lockup” under the definition of
170
“prison” in the PREA statute.
While lockups are included under PREA, little is known about the actual incidence and prevalence of
sexual assault in lockups. Still, despite the lack of empirical data, the National Prison Rape Elimination
Commission (the Commission) heard testimonial evidence that sexual assault can and does occur in
171
these settings.
Its standards and the final standards promulgated by the U.S. Department of Justice
address sexual abuse in lockups.

2. Recommendations for Lockups
By design, lockups are intended to hold individuals in custody for short periods of time. They employ few
staff members and may not be equipped with medical or mental health facilities or staff. Despite these
limitations, there are several important steps that officers who supervise lockups can take when a sexual
assault occurs. (Note that the lockup recommendations below are denoted with a “L.”)
L1. If a recent sexual assault is discovered or reported, ensure that the victim’s immediate medical
needs are tended to and that they are transported out immediately for a medical forensic
172
examination, according to facility and jurisdictional policies.
Prophylactic treatment for sexually transmitted infections and pregnancy should occur as soon after a
sexual assault as possible. Because forensic evidence degrades quickly, it should be collected and
166

For an explanation of terms used in this appendix, see the Introduction to the Guide.
Office on Violence Against Women, A National Protocol for Sexual Assault Medical Forensic Examinations, Adults/Adolescents,
2d., (Washington, D.C.: U.S. Department of Justice, 2013).
168
National Standards to Prevent, Detect, and Respond to Prison Rape, Final Rule, 77 Fed. Reg. 37106-37232 (June 20, 2012) (to
be codified at 28 C.F.R. § 115.5).
169
Note that there are exceptions. For example, if someone is arrested on a Friday night of a holiday weekend, they could spend
multiple days in a temporary holding facility before a first court appearance.
170
Prison Rape Elimination Act of 2003, 42 U.S.C. §15606 (e)(2)(M).
171
Lockups, Native American Detention Facilities, and Conditions in Texas Penal and Youth Institutions, National Prison Rape
Elimination Commission Public Testimony (2007), Testimony of Erica Hejnar. Available electronically at
www.justdetention.org/en/NPREC/ericahejnar.aspx.
172
28 C.F.R. § 115.182.
167

54

documented as soon as possible after a sexual assault. A victim should never be transferred out of a
lockup to a jail or other confinement facility before the completion of a medical forensic examination. If a
victim is slated for release back into the community, they should be released directly from the examination
site following the examination. If the facility has not yet completed the release process at the time the
assault is reported, the victim should be returned to the agency’s custody only for as long as it takes for
the release process to be completed. Victims slated for release should be given a report of the incident
with a complaint number they can reference when seeking services or updates on the investigation.
L2. Train custodial staff responsible for supervising and transporting detainees on the importance
of community-based sexual assault advocacy services and the right of detainees to use advocacy
services.
When a detainee is brought in for a sexual assault medical forensic examination, staff at the examination
site should follow the same protocol they use for notifying community-based sexual assault advocates
when any sexual assault victim presents at that facility. Agencies should make sure that corrections
officers and other responders understand the examination site’s protocol and that, despite their status as
detainees, victims of sexual assault in lockups have a right to accept crisis counseling and other services
offered by community-based sexual assault advocates.
L3. Following the completion of the medical forensic examination, release or transfer the victim to
another facility as quickly as possible so that they can connect with long-term medical and mental
health providers.
Because lockups are not staffed with on-site medical or mental health providers who can provide care to
sexual assault victims, agencies should make sure that victims have access to necessary follow-up health
services as soon as possible following the medical forensic examination.
L4. If a detainee reports a sexual assault that occurred at another facility, a supervisor at the
173
lockup should notify the facility where the assault was reported to have occurred.
Consistent with C6 in Section III of this guide, all confinement facilities, including lockups, should strive to
improve communication and information sharing when incidents of sexual assault are reported.

173

28 C.F.R. § 115.163.

55

Appendix C. Issues and Recommendations for
Juvenile Detention Facilities174
In 2006, approximately 90,000 juveniles were confined in juvenile detention facilities in the United States,
175
with more than half (55,978) under the age of 16.
Unfortunately, this population is not immune to
experiencing sexual victimization during confinement. A 2010 Bureau of Justice Statistics special report
showed that an estimated 12 percent of youth in state juvenile facilities and large non-state facilities selfreported experiencing one or more incidents of sexual victimization by another youth or facility staff in the
176
177
prior 12 months.
Included in the final PREA standards, the U.S. Department of Justice issued
standards tailored to prevent, detect, and respond to sexual assault occurring in juvenile detention
facilities.
The scope of this guide is limited to adults and adolescents in prisons, jails, and community confinement
178
facilities, and does not include youth held in juvenile detention facilities.
However, several broad-based
recommendations are offered below that may assist administrators of juvenile detention facilities in
drafting or revising facility protocols for an immediate response to sexual assault, specifically during the
medical forensic examination.

Recommendations for Juvenile Detention Administrators
(Note that the juvenile detention recommendations below are denoted with a “J.”)
J1. Develop a protocol that applies the concepts of victim-centered care and a coordinated
179
response to all reports of sexual assault.
Juvenile detention administrators are encouraged to use the principles included in this guide as a
framework for developing a protocol that is responsive to the needs of victims in their facilities.
J2. In the absence of the guidance of a national protocol, form a working group that includes
community-based sexual assault victim advocates to assist in developing a facility protocol.
This guide, along with the U.S. Department of Justice’s Office of Violence Against Women publication,
National Protocol for Sexual Assault Medical Forensic Examinations: Adults/Adolescents, 2.d (referred to
in this guide as the National Protocol), and the PREA standards can be used as a starting point for
discussions.
J3. Address the following issues in the facility protocol and provide related training for facility
staff:
 Adolescent sexual development, including normative and sexually aggressive/dangerous behaviors,
and the ways in which sexual victimization can affect healthy sexual development;
 The difference between sexual assault and consensual sexual contact between residents;
 Gender specific responses to trauma, including how past abuse (including sexual assault) may
impact behaviors, suicidal thoughts and attempts, emotional outbursts, oppositional behavior, or
failure to follow directions;

174

For an explanation of terms used in this appendix, see the Introduction to the Guide.
National Center for Juvenile Justice, Easy Access to the Census of Juveniles in Residential Placement (Washington, D.C.: U.S.
Department of Justice, Office of Juvenile Justice and Delinquency Programs, Office of Juvenile Justice and Delinquency Prevention,
2008), available electronically at: http://ojjdp.ncjrs.gov/ojstatbb/ezacjrp.
176
A. Beck, P. Harrison, & P. Guerino, Sexual Victimization in Juvenile Facilities Reported by Youth, 2008-2009 (Washington, D.C.:
U.S. Department of Justice, Office of Justice Programs, Bureau of Justice Statistics, January 2010), available electronically through
http://bjs.ojp.usdoj.gov/.
177
National Standards to Prevent, Detect, and Respond to Prison Rape, Final Rule, 77 Fed. Reg. 37106-37232 (June 20, 2012) (to
be codified at 28 C.F.R. §115).
178
See the Introduction to the Guide for an explanation of the limitations of the guide’s scope. Also see Office on Violence Against
Women, A National Protocol for Sexual Assault Medical Forensic Examinations, Adults/Adolescents, 2d. (Washington, D.C.: U.S.
Department of Justice, 2013), p.1.
179
28 C.F.R. § 115.365.
175

56







180

Age of consent laws, including consent to medical treatment and evidence collection without parental
or guardian involvement;
How to communicate effectively and professionally with all residents, regardless of sexual orientation;
Limits to confidentiality for minors;
Mandatory reporting laws and requirements; and
180
Appropriate methods for handling disclosures of past abuse (including sexual assault).

Beck, Harrison, & Guerino, Sexual Victimization in Juvenile Facilities Reported by Youth, 2008-2009 (2010).

57

Appendix D. Possible Roles of Core Responders181
Corrections administrators can refer to this outlined description of possible core responder roles when
developing or modifying their facility protocols for an immediate response to sexual assault, specifically
during the medical forensic examination process. They can make changes to roles as appropriate to
conform to jurisdictional and institutional specifications. This outline can also be a basis from which a
SART delineates responders’ responsibilities in corrections-based sexual assault cases.
Note:
 Core responders are the professionals involved in an immediate response to a report of sexual
assault, both those internal and external to the correctional environment.
 Roles in this outline are generally organized for each responder in the order that they might occur.
However, victims’ points of entry into the response system, when responders get involved in a case,
and the sequence and scope of their interventions can vary widely. Whether a report is made
immediately after an assault or delayed also can affect responder actions.
 This outline focuses on an immediate response to reports of sexual assault but also indicates
potential longer-term functions of responders.
 All responders are encouraged to provide victim-centered interventions using a coordinated team
approach. Victim-centered interventions are systemically and deliberately focused on the physical,
mental, and emotional needs of each victim. When responders coordinate their interventions, it can
afford victims protection, access to immediate care, and help to minimize trauma, while
simultaneously facilitating an investigation. Corrections staff should coordinate their actions in sexual
assault cases and work in a coordinated manner with responders external to their facility.
 For all responders, assess the age, abilities, communication modality, and health condition of victims
and tailor responses as appropriate.
Actual roles may depend on factors such as organization, staffing, policies, and practices of a facility or
agency. In addition, jurisdictional issues, accessibility of services, and the existing level of partnerships
among responders may influence interventions. Of course, responders’ interventions in a correctionsbased sexual assault case will also depend on the specifics of that case, may or may not require all of the
responder activities listed below, and may require modification of roles or additional activities.
Corrections Staff
First responding corrections line staff—roles may include, but not be limited to:
 Acknowledging disclosures of sexual assault and obtaining basic information from victims (but not
starting an investigation);
 Assessing immediate victim safety needs, separating victims and perpetrators to prevent further
harm/injury, and in prisons and jails, considering the need to lock down other incarcerated individuals
on the unit for security and/or investigative purposes;
 Calling for emergency medical assistance if needed;
 Sealing/preserving any crime scenes;
 Requesting victims not to take any actions that could destroy physical evidence (including washing,
brushing their teeth, changing their clothes, urinating, defecating, smoking, drinking, or eating);
 Reporting incidents (which triggers interventions by other responders);
 Writing a comprehensive report of each incident; and
 Communicating with other corrections staff as necessary to ensure optimal coordination and
confidentiality of interventions and address issues in specific cases.

181

For an explanation of terms used in this appendix, see the Introduction to the Guide. Also see National Standards to Prevent,
Detect, and Respond to Prison Rape, Final Rule, 77 Fed. Reg. 37106-37232 (June 20, 2012) (to be codified at 28 C.F.R. §§ 115.64,
115.164, 115.264, 115.364, 115.65, 115.165, 115.265, and 155.365).

58

First responding line staff who are not security personnel: If safety of victims/other individuals or security
of the evidence is an issue, they should promptly notify security staff. For small community confinement
facilities with no security staff, promptly notify local law enforcement.
Corrections medical/mental health staff (some facilities, such as small jails and community confinement
facilities, may provide only first aid and crisis intervention while others, such as larger jails and prisons,
may have the capacity to provide comprehensive health care, as well as follow-up care after a medical
forensic examination)—roles may include, but not be limited to:
 Assessing acute medical/mental health needs and coordinating care;
 If acute care is provided at the correctional facility, preserving forensic evidence to the extent possible
prior to a medical forensic examination (e.g., if the victim’s clothing needs to be removed to provide
care, ensure that the clothing is packaged, labeled, sealed, and then included with other forensic
evidence, in a way that maintains the chain of custody of evidence);
 If the victim is going from a prison or jail to a local examination site, work with other corrections staff
to arrange transport for the victim to/from the site and security to/from the site and during the
examination;
 Communicating with other responders as necessary to ensure optimal coordination of interventions
(e.g., confer with the forensic examiner and corrections investigator if there is a question as to
whether a medical forensic examination is appropriate in a particular case, and communicating with
the forensic examiner regarding follow-up medical instructions) and address issues in specific cases;
 Providing/coordinating follow-up health care (longer-term function); and
 Participating in case reviews and SART meetings, if one exists (longer-term function).
For prisons and jails that use external examination sites, facility administrators may assign their medical
staff a role in communicating with staff at the examination site regarding the imminent arrival of the victim
from their facility, as well as with the forensic examiner/health care provider regarding follow-up
instructions.
Prison/Jail staff providing transportation for victims to/from the local examination site as well as security
while in transport and during the examination—roles can include, but not be limited to:
 Coordinating with corrections staff as necessary to arrange transportation and security;
 Communicating with external responders as necessary to ensure optimal coordination of
interventions and address issues in specific cases;
 Bringing an extra set of clothing for victims to the examination site in case their clothes are taken as
evidence; and
 Ensuring victims are transported and secured in a way that maintains:
 Their safety (e.g., do not transport victims with their perpetrators);
 The security of the correctional facility and examination site (e.g., do not have victims wait in
public waiting areas of the examination site, and check the exam room in conjunction with
examination site staff for items that might function as weapons and remove/rearrange them so
that victims do not have access to them);
 Their privacy to the extent possible (e.g., consider how victims will exit/enter the correctional
facility, and be as unintrusive during the examination as possible); and
 Potential evidence (e.g., requesting that victims not eat or drink during transport to the
examination site or while waiting for an examination).
If, for security purposes, incarcerated victims are shackled or otherwise restrained, corrections security
staff should ensure the level of shackling/restraint correlates with their security status. They should be
restrained and shackled as comfortably as possible and in a way that allows them to participate in
examination activities.
Role of community confinement facility staff in transporting their residents to/from the medical forensic
examination site—staff of community confinement facilities may or may not provide resident victims with
transportation to the examination site, but they can help coordinate that transportation. If law
enforcement is involved, a law enforcement representative may be able to transport resident victims.

59

Local emergency medical services (EMS) may be called to provide emergency medical care and
transport them. Personal support persons may also be able to provide transport or the community-based
victim advocacy program may help resident victims identify transportation options. Note that use of EMS
may result in resident victims being billed for this service. Security while in transport or at the examination
site is typically not necessary for resident victims from community confinement facilities.
Corrections staff acting as victim resource specialists (Many facilities would need to create this position;
volunteers could be sought among corrections staff who interact with victims in the facility)—roles can
include, but not be limited to:
 Providing basic information to victims about what happens once a report of sexual assault is made
within the facility (e.g., how it will be responded to, and what to expect during any resulting
investigation, administrative hearings, and/or prosecution), how to preserve forensic evidence prior to
a medical forensic examination, and their options for medical/mental health care, evidence collection,
emotional support/victim advocacy, and criminal justice involvement;
 Encouraging victims who agree to a medical forensic examination to bring extra clothing to the
examination site as the clothes they have on may be taken for evidence;
 Communicating with other responders as necessary to ensure optimal coordination of interventions
and address issues in specific cases; and
 Participating in case reviews and SART meetings, if one exists (longer-term function).
Facility administrators may also assign this staff member some responsibility for contacting
internal/external responders to alert them of the possible need for their services, and coordinating internal
follow-up care and external services to promote victim healing and investigative processes.
Corrections administrators (the administrator may take on these roles or designate them to the PREA
coordinator or other staff person with decision-making authority)—roles can include, but not be limited to:
 Receiving reports of sexual assault disclosed in their facilities;
 Ensuring that investigations occur in a timely manner;
 If victims report staff sexual misconduct and name their perpetrators, ensuring that those perpetrators
are not involved in any aspect of the facility’s response;
 If the examination will be done outside of the correctional facility, ensuring that procedures are in
place to facilitate alerting the examination site that a victim from the correctional facility will be arriving
within a specific time period for an examination;
 If the examination will be done at the prison or jail, ensuring that procedures are in place to notify the
forensic examiner that they are needed to conduct an examination;
 Ensuring an appropriate staff person (e.g., medical staff, if applicable) communicates with the
forensic examiner regarding follow-up instructions after the examination;
 Following the examination, ensuring procedures are in place to allow victims the opportunity to
discuss with security personnel their safety concerns and possible precautions (e.g., addressing their
desire to be kept separate from perpetrators);
 If victims opt not to have the examination but do want advocacy services, ensure that a process is in
place to activate a community-based victim advocate (whenever possible);
 Ensuring procedures are in place to allow victims access to personal support persons if requested,
with restrictions as necessary for the security of the facility;
 Strictly limiting who within the correctional facility needs to know about a report of sexual assault;
 Staying abreast of related investigations, administrative hearings, and prosecutions;
 Ensuring procedures are in place to relay reports of sexual assaults that occurred in other
correctional facilities to those facility administrators;
 Ensuring procedures are in place to facilitate communication among corrections staff and external
agencies and professionals as needed to coordinate interventions; and
 Participating in case reviews and SART meetings, if one exists (longer-term function).
Corrections investigators—roles can include, but not be limited to:
 Promptly gathering direct and circumstantial evidence and ensuring that all evidence collection,
preservation, and storage follows the chain of custody;
60
















If not already done, requesting that victims not take any actions that could destroy physical evidence
until either after the examination is conducted or they decide not to have evidence collected;
If there is a question as to whether a medical forensic examination is appropriate in a specific case of
sexual assault, seeking the input of a forensic examiner;
Coordinating with forensic examiners to facilitate collection, documentation, preservation, and storage
of forensic evidence on the victim, while maintaining the chain of custody;
Obtaining preliminary statements from victims, witnesses, and suspects;
Communicating with other responders as necessary to ensure optimal coordination of interventions
and address issues in specific cases;
Interviewing suspects and witnesses (longer-term function);
Requesting crime lab analysis (longer-term function);
Reviewing medical and lab reports (longer-term function);
Writing investigative reports (longer-term function);
Communicating with prosecuting authorities in potential criminal cases for guidance regarding what
evidence/statements are essential (longer-term function);
Informing the victim of the progress and outcome of the investigation (longer-term function);
Presenting cases to facility officials for administrative hearing purposes (longer-term function);
Referring cases for prosecution whenever evidence and documentation indicates a criminal offense
occurred (longer-term function); and
Participating in case reviews and SART meetings, if one exists (longer-term function).

Many prisons and jails and some community confinement facilities have investigators who investigate
reports of crimes within their facilities. However, local law enforcement agencies may conduct
investigations of crimes occurring in a correctional facility, particularly in cases involving criminal
allegations against staff. Also, in community confinement facilities, residents who are sexually assaulted
may have the option of reporting to law enforcement, either in addition to or instead of the correctional
facility.
Responders External to Corrections
Community-based sexual assault victim advocates—roles include, but are not limited to:
 Responding promptly to requests either from staff at the examination site to provide on-site victim
advocacy during the medical forensic examination, or from corrections staff to provide victim
advocacy to individuals housed in their facilities;
 Accompanying victims during the actual examination (with their permission);
 Ensuring that victims have access at the examination site to extra clothing in case the clothes they
have on are taken for evidence;
 Providing victims with emotional support, crisis intervention, information, and referrals as needed,
whether or not they decide to have a medical forensic examination;
 In community confinement facilities, offering to help victims who wish to have the examination identify
transportation options to/from the examination site;
 Helping ensure that victims’ self-identified needs are addressed to the extent possible during an
immediate response;
 Communicating with other responders as necessary to ensure optimal coordination of interventions
and address issues in specific cases;
 Providing victims a range of supportive follow-up services (longer-term function); and
 Participating in case reviews and SART meetings, if one exists (longer-term function).
Health care personnel providing triage and intake at the examination site—roles can include, but not be
limited to:
 Conducting intake to assess victim immediate medical needs;
 Providing care for acute injuries, and in the process, preserving forensic evidence to the extent
possible prior to a medical forensic examination;
 If not already been done, activating a forensic examiner to perform the medical forensic examination;

61




If not already been done, activating a community-based victim advocate to offer on-site support for
victims during the medical forensic examination; and
Communicating with any other responders to ensure optimal coordination of interventions (e.g., with
corrections and examination site staff to address security concerns) and address issues in specific
cases.

Forensic examiners—roles can include, but not be limited to:
 Responding promptly to requests for a medical forensic examination;
 Performing the medical forensic examination—taking the medical forensic history, doing a physical
evaluation, collecting forensic evidence, and documenting all findings;
 Creating discharge and a follow-up plan with the victim;
 Communicating with corrections staff regarding follow-up instructions as appropriate (as well as to
inform community confinement administrators, at a resident’s request, that that resident has come in
for an examination and when they are expected to return to the community confinement facility);
 Communicating with any other responders to ensure optimal coordination of interventions (e.g., with
corrections and examination site staff to determine if a medical forensic examination is appropriate in
a specific case or to address security concerns) and address issues in specific cases;
 Being prepared to testify in related judicial proceedings (longer-term function); and
 Participating in case reviews and SART meetings, if one exists (longer-term function).
Law enforcement representatives (e.g., 9-1-1 dispatchers, patrol officers, officers who process crime
scene evidence, and investigators) may be called by corrections staff to respond to sexual assaults
occurring/reported in correctional facilities. This may occur particularly if the correctional facility/system
does not have in-house investigators, if the report names a corrections staff member as the perpetrator,
and/or if the assault occurs in a community confinement facility. Victims in community confinement
facilities may have the option of reporting to law enforcement, either in addition to or instead of the
community confinement facility. Roles include, but are not limited to:
 Responding promptly to initial complaints;
 Addressing victim safety to the extent necessary;
 Ensuring victims are provided with emergency medical assistance as needed;
 Securing any crime scenes if not already done;
 Emphasizing to victims the need for medical evaluation to address health concerns related to sexual
assault and for forensic evidence collection;
 Advising victims not to take any actions that could destroy physical evidence;
 Explaining to victims their reporting options, and that evidence collection is not typically dependent on
reporting (evidence can typically be stored for a period of time until victims make a decision about
reporting or the time expires);
 Arranging for victims’ transportation to and from the examination site, as needed;
 Coordinating evidence collection (including with forensic examiners to facilitate collection,
documentation, preservation, and storage of forensic evidence on the victim while maintaining the
chain of custody of evidence) and delivery of evidence to designated labs or law enforcement
property facilities;
 Taking preliminary statements from victims, witnesses, and suspects;
 Communicating and collaborating with any other responders to ensure optimal coordination of
interventions and to address issues in specific cases;
 Interviewing suspects and witnesses (longer term function);
 Requesting crime lab analysis (longer term function);
 Reviewing medical and lab reports (longer term function);
 Preparing and executing search warrants (longer term function);
 Writing investigative reports (longer term function);
 Presenting cases to prosecutors (longer term function); and
 As applicable, participating in case reviews and SART meetings, if one exists (longer-term function).
Prosecutors—roles include, but are not limited to (all but the first are longer-term functions):

62








Consulting with core responders as requested to help guide the investigation;
Determining if there is sufficient evidence for prosecution and, if so, prosecuting the case; or, if there
is not sufficient evidence, promptly notifying the correctional facility that the case has been declined
and why;
To reduce case closures and declinations due to lack of compelling evidence: educate other
responders about prosecutorial policies and practices, provide legal definitions and explanations,
assist in developing and implementing strategies to enhance prosecution, assist with case reviews,
182
and provide updates on case dispositions.
Communicating with other responders to ensure optimal coordination of interventions and address
issues in specific cases; and
Participating in SART meetings, if one exists.

Additional professionals or agencies may be involved in immediate interventions in a specific correctional
facility. For example, particularly in community confinement facilities, EMS might provide urgent medical
aid and transportation to the examination site. Or forensic lab personnel may be asked to educate the
SART, particularly forensic examiners and investigators, about ways to maximize evidence quality.
Differences in the type of correctional facility likely will impact who is sought out from the community to be
involved, especially for longer-term response. Prisons and jails, for example, usually have in-house staff
who provide mental health treatment, whereas community confinement facilities may or may not have
mental health staff and may need to refer residents to local providers for mental health treatment. The
location of the correctional facility may also impact what external resources are available. For example, a
correctional facility in a rural or remote community may need to travel to a regional examination site
because the local hospital does not have a forensic examiner program.

182

Adapted from Office for Victims of Crime, SART Toolkit (2011), Develop a SART.

63

Appendix E. An Assessment Tool for Corrections
Administrators Drafting/Revising Protocols for an
Immediate Response to Sexual Assault183
Part 1: Initial Information Gathering
Identify characteristics of your corrections population.
 Classification information, age, cultural/ethnic breakdown, language preferences, education levels,
etc.
 What characteristics stand out as those that increase risk for sexual victimization for persons housed
in your facility?
What currently happens when a sexual assault is reported to corrections staff in your facility?
 Have corrections staff been trained on what to do if an individual housed in the facility reports being
sexually assaulted? Are they informed of their role? If so, how?
 Which facility administrator/staff member should corrections staff inform upon receiving a report of
sexual assault? Is a written report of the incidence required? Is there a specific form for this report?
 What happens to the report once it is received by that facility administrator/staff member? What
immediate response does it trigger?
 What happens to victims, both in cases of recent sexual assault and delayed reports, immediately
following a report?
 What happens to suspects, both inmate/resident suspects and staff suspects, following a report?
Describe the internal disciplinary process.
 What should victims expect during any resulting investigation, administrative hearings, and/or
prosecution?
 What support services are available to sexual assault victims internal and external to the correctional
facility? How can they access these services? How are victims’ safety concerns addressed?
Who has criminal jurisdiction over sexual assaults committed in your facility?
 Describe the current relationship between the correctional facility and the jurisdiction’s criminal justice
agencies in handling sexual assault cases.
Which corrections staff and external agencies and professionals are currently involved in an
immediate response to sexual assault in your facility, specifically during the medical forensic
examination process?
 What corrections staff members are involved at the correctional facility?
 What agencies and/or professionals from the local/regional community are involved?
What is the incidence of sexual assault in your facility?
 How many sexual assaults were reported to corrections authorities in the past year? What was the
breakdown for different types of sex crimes and staff sexual misconduct? How many were delayed
reports? What were the outcomes of investigations of reported sexual assaults? How many resulted
in disciplinary hearings/sanctions for perpetrators?
 Have there been anonymous/confidential surveys of persons housed in your facility that might shed
light on actual incidences of sexual assault? If yes, explain.

183

This tool is adapted with permission from K. Littel, J. Archambault, & K. Lonsway, SARRT assessment tool for rural and remote
communities/regions, in SARRT: A Guide for Rural and Remote Communities by the same authors (Addy, WA: Ending Violence
Against Women International, 2008). Some of the material in this tool was adapted from J. Archambault, Community SART
Assessment Tool for Universities and Colleges (Addy, WA: Sexual Assault Training and Investigations, Inc.); Office on Violence
Against Women, A National Protocol for Sexual Assault Medical Forensic Examination, Adults/Adolescents, 2d. (Washington, D.C.:
U.S. Department of Justice, 2013); and Developing a SART: A Resource Guide for Kentucky Communities (Frankfort, KY: KY
Association of Sexual Assault Programs, 2002).

64



How many sexual assaults from your facility did prosecution offices review in the last year? In how
many cases did they file/issue charges? What was the breakdown of case dispositions?

Are persons housed in your facility aware of what to do if a sexual assault occurs?
 If yes, how are they made aware?
What are the barriers to getting and providing immediate help?
 What barriers do persons housed in your facility face when seeking protective measures, health care,
emotional support and advocacy, and criminal justice assistance in the aftermath of a sexual assault?
 What might cause victims to be reluctant to report to corrections authorities?
 If applicable, what might cause victims to be reluctant to report to law enforcement or to be
involved in the prosecution of their perpetrators?
 What might cause victims to be reluctant to seek out health care, a medical forensic examination,
emotional support, and advocacy?
 What challenges do responders face in providing prompt and victim-centered assistance to victims?
 Are there other challenges, problems, or concerns specific to your corrections population or facility
that might negatively influence the effectiveness of an immediate response to sexual assault victims?

Part 2: Individual Responders and Coordination Information
What is involved in the current immediate response of corrections staff and external agencies and
professionals to corrections-based sexual assault, specifically during the medical forensic
examination process?
Consider the following responders:
Corrections Staff
 First responding corrections line staff
 Corrections medical/mental health staff (if applicable)
 Prison/jail staff providing transportation for victims to/from the examination site as well as security
while in transport and during the examination (if applicable)
 Corrections staff acting as victim resource specialists (if existing)
 Corrections administrators
 Corrections investigators
Responders External to Corrections
 Community-based sexual assault victim advocates
 Health care personnel providing triage and intake
 Forensic examiners
 Law enforcement representatives
 Prosecutors
 Forensic crime lab personnel
 Other professionals or agencies (e.g., emergency medical services)
For each responder, consider:
 How specifically are they involved in an immediate response to sexual assault in your facility?
Explain current roles.
 Are they also involved in a longer-term response? If yes, how specifically?
 Are there policies in place that delineate their immediate interventions in sexual assault cases
reported in the facility? Their longer-term response?
 In terms of an immediate response, what are the challenges for this responder in effectively
intervening in sexual assault cases reported in the facility?
 What are the challenges for this responder in coordinating with other responders to streamline an
immediate response and address problems that arise in each case?

65




What are the challenges for this responder in coordinating with other responders to provide
interventions that address victim-identified needs?
Are there other responders who should be involved in an immediate response?

What formal coordination occurs during an immediate response, both within the correctional
facility and across agencies?
 Are there procedures agreed upon among facilities/agencies regarding a coordinated immediate
response to sexual assault reported in your facility? Are they documented in agency policies,
interagency agreements, and/or in a protocol? If yes, describe.
 Do those individuals who typically provide an immediate response in sexual assault cases in your
facility receive related multidisciplinary training? If yes, describe.

Part 3: Strengths and Areas for Improvement Identified
Define and evaluate the success of the current immediate response, specifically during the
medical forensic examination process.
Based on the information you gathered through this assessment:
 What are the strengths of your facility’s immediate response to sexual assault, specifically during the
exam process?
 What are the areas needing improvement? What are the facility/agency barriers, position-specific
barriers, and coordination barriers to an effective immediate response to sexual assault, specifically
during the medical forensic examination process?

66

